Exhibit 10.32

 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (this “Agreement”) is dated as of the
13th day of February, 2009 (the “Effective Date”) by and between Affymax, Inc.,
a Delaware corporation, with its principal office at 4001 Miranda Avenue, Palo
Alto, California 94304 (the “Company”), and the several purchasers identified in
the attached Exhibit A (individually, a “Purchaser” and collectively, the
“Purchasers”).

 

WHEREAS, the Company desires to issue and sell to the Purchasers an aggregate of
(i)  652,262 shares (the “Shares”) of the authorized but unissued shares of
common stock, $0.001 par value per share, of the Company (the “Common Stock”);
and (ii) warrants in the form attached as Exhibit B to purchase an aggregate of
423,971 shares of Common Stock (each, a “Warrant,” and collectively, the
“Warrants”); and

 

WHEREAS, the Purchasers, severally but not jointly, wish to purchase the Shares
and the Warrants on the terms and subject to the conditions set forth in this
Agreement.

 

NOW, THEREFORE, in consideration of the mutual agreements, representations,
warranties and covenants herein contained, the parties hereto agree as follows:

 

1.             Definitions.  As used in this Agreement, the following terms
shall have the following respective meanings:

 

(a)           “Affiliate” of a party means any corporation or other business
entity controlled by, controlling or under common control with such party.  For
this purpose “control” shall mean direct or indirect beneficial ownership of
fifty percent (50%) or more of the voting or income interest in such corporation
or other business entity.

 

(b)           “Closing Date” means the date of the Closing.

 

(c)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and all of the rules and regulations promulgated thereunder.

 

(d)           “Majority Purchasers” shall mean Purchasers which, at any given
time, hold or have the right to acquire hereunder greater than fifty
percent (50%) of the voting power of the Shares issued and sold or to be issued
and sold pursuant to this Agreement, that have not been resold pursuant to an
effective registration statement under the Securities Act or Rule 144 under the
Securities Act.

 

(e)           “Operative Agreements” shall mean the Warrants together with this
Agreement.

 

(f)            “Registration Statement” shall mean any registration statement
required to be filed by Section 7.1 below, and shall include any preliminary
prospectus,

 

1

--------------------------------------------------------------------------------


 

final prospectus, exhibit or amendment included in or relating to such
registration statements.

 

(g)           “Registrable Shares” shall mean all of the Shares and the Warrant
Shares.

 

(h)           “Rules and Regulations” shall mean the rules and regulations of
the SEC.

 

(i)            “SEC” shall mean the Securities and Exchange Commission.

 

(j)            “SEC Documents” shall have the meaning set forth in Section 3.23
below.

 

(k)           “Securities” shall mean the Shares, the Warrants and the Warrant
Shares.

 

(l)            “Securities Act” shall mean the Securities Act of 1933, as
amended, and all of the rules and regulations promulgated thereunder.

 

(m)          “Warrant Shares” shall mean the shares of Common Stock issuable
upon exercise of the Warrants.

 

2.             Purchase and Sale of Securities.

 

2.1           Purchase and Sale.  Subject to and upon the terms and conditions
set forth in this Agreement, the Company agrees to issue and sell to each
Purchaser, and each Purchaser, severally but not jointly, hereby agrees to
purchase from the Company, at the Closing (as defined below), (i) the number of
Shares of Common Stock set forth opposite the name of such Purchaser under the
heading “Number of Shares to be Purchased” on Exhibit A hereto, at a purchase
price equal to $15.25 per share (the “Common Stock Purchase Price”) and (ii) a
Warrant to purchase sixty-five percent (65%) of the number of Shares purchased
by such Purchaser (rounded up to the nearest whole share) pursuant to this
Agreement, for a total number of Warrant Shares as set forth under the heading
“Number of Warrant Shares to be Purchased under Warrants” on Exhibit A hereto,
at a purchase price per Warrant Share of twelve and one-half cents ($0.125) and
having a term of five (5) years from the Closing Date and an exercise price of
$16.775 per Warrant Share, which is equal to one hundred ten percent (110%) of
the Common Stock Purchase Price.  The total purchase price payable by each
Purchaser for the Shares and the Warrants that such Purchaser is hereby agreeing
to purchase is set forth opposite the name of such Purchaser under the heading
“Aggregate Purchase Price” on Exhibit A hereto. The aggregate purchase price
payable by the Purchasers to the Company for all of the Shares and Warrants
shall be equal to approximately $10.0 million.

 

2.2           Closing.  Subject to the satisfaction (or waiver) of the closing
conditions set forth in Sections 5.1 and 5.2 of this Agreement, the closing of
the transactions contemplated under this Agreement (the “Closing”) shall take
place at the

 

2

--------------------------------------------------------------------------------


 

offices of Cooley Godward Kronish LLP (“Cooley”), counsel to the Company,
located at Five Palo Alto Square, 3000 El Camino Real, Palo Alto, CA 94306, at
10:00 a.m. California time on March 2, 2009, or at such other location, date and
time as may be agreed upon between the Purchasers and the Company.

 

2.3           Delivery.  At the Closing, the Company shall deliver to each
Purchaser (a) one or more original stock certificates, free and clear of all
restrictive and other legends (except as provided in Section 6 hereof),
evidencing the Shares subscribed for by Purchaser hereunder; and (b) a single
Warrant representing the number of Shares and the right to acquire the number of
Warrant Shares purchased by such Purchaser; each to be registered in the name of
such Purchaser, against payment of the purchase price therefor by wire transfer
of immediately available funds to such account or accounts as the Company shall
designate in writing or such other method of closing upon which the Company and
the Purchasers may agree.

 

3.             Representations and Warranties of the Company. Except as
disclosed in the SEC Documents, the Company hereby represents and warrants to
each of the Purchasers, as of the Effective Date and the Closing Date, as
follows:

 

3.1           Organization and Qualification. The Company has been duly
incorporated, is validly existing as a corporation in good standing under the
laws of the State of Delaware, has the corporate power and authority to own,
lease and operate, as the case may be, its properties and assets and to conduct
its business as currently conducted and as described in the SEC Documents and is
duly qualified to transact business and is in good standing in each jurisdiction
in which the conduct of its business or its ownership or leasing of property or
its employment of employees or consultants therein requires such qualification,
except to the extent that the failure to be so qualified or be in good standing
would not, individually or in the aggregate, have a material adverse effect on
the Company, including, without limitation, a material adverse effect on the
condition, financial or otherwise, or in the earnings, business, properties,
operations or prospects of the Company or on the power or ability of the Company
to perform its obligations under the Operative Agreements (a “Material Adverse
Effect”). The Company has not received a written notification that any
proceeding has been instituted in any such jurisdiction, revoking, limiting or
curtailing, or seeking to revoke, limit or curtail, such power and authority or
qualification, and to the Company’s knowledge, no proceeding has been instituted
in any such jurisdiction, revoking, limiting or curtailing, or seeking to
revoke, limit or curtail, such power and authority or qualification.  The
Company is in possession of and operating in material compliance with all
authorizations, licenses, certificates, consents, orders and permits from state,
federal and other regulatory authorities that are material to the conduct of its
business, all of which are valid and in full force and effect.  The Company is
not in violation of its certificate of incorporation or bylaws as in effect on
the Effective Date and the Closing Date, complete and correct copies of which
have been filed by the Company with the SEC.

 

3.2           Subsidiaries. The Company has no subsidiaries other than its
wholly owned subsidiary, Affymax Pharma Limited, which has no operations,
assets, liabilities or employees. The Company does not own any shares of stock
or any other

 

3

--------------------------------------------------------------------------------


 

equity or long-term debt securities of any corporation or have any equity
interest in any firm, partnership, limited liability company, joint venture,
association or other entity except as set forth in the SEC Documents.

 

3.3           Due Authorization; Enforcement. (a) The Company has all requisite
corporate power and authority to enter into this Agreement and to perform the
transactions contemplated hereby, (b) the Operative Agreements have been duly
authorized, executed and delivered by the Company, and (c) the Operative
Agreements constitute valid and binding obligations of the Company enforceable
against the Company in accordance with its terms, except as enforceability may
be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws relating to or affecting creditors’ rights generally or by general
equitable principles and except as to the enforceability of any rights to
indemnification or contribution that may be violative of the public policy
underlying any law, rule or regulation (including any federal or state
securities law, rule or regulation).

 

3.4           Capitalization. The authorized capital stock of the Company
consists of (i) 100,000,000 shares of Common Stock, of which 15,315,000 shares
are outstanding on the Effective Date and (ii) 10,000,000 shares of preferred
stock, of which no shares are outstanding on the Effective Date.  The shares of
Common Stock outstanding prior to the issuance of the Shares have been duly
authorized and are validly issued, fully paid and non-assessable, have been
issued in compliance with all federal and state securities laws, and have not
been issued in violation of or subject to any preemptive rights or other rights
to subscribe for or purchase securities.  Except for (i) options to purchase
Common Stock or other equity awards issued to employees and consultants of the
Company pursuant to the employee benefits plans disclosed in the SEC Documents
and (ii) outstanding warrants disclosed in the SEC Documents, there are no
existing options, warrants, calls, preemptive (or similar) rights, subscriptions
or other rights, agreements, arrangements or commitments of any character
obligating the Company to issue, transfer or sell, or cause to be issued,
transferred or sold, any shares of the capital stock of the Company or other
equity interests in the Company or any securities convertible into or
exchangeable for such shares of capital stock or other equity interests, and
there are no outstanding contractual obligations of the Company to repurchase,
redeem or otherwise acquire any shares of its capital stock or other equity
interests.  The description of the Company’s warrants, stock option plans,
employee stock purchase plans or similar arrangements, and the options or other
rights granted and exercised thereunder, set forth in the SEC Documents
accurately and fairly presents, in all material respects, the information
required to be shown with respect to such warrants, plans, arrangements, options
and rights.  The issuance and sale of the Shares and the Warrants will not
result in a right of any current holder of Company securities to adjust the
exercise, conversion, exchange or reset price under such securities.

 

3.5           Issuance of the Shares and Warrants. The Shares and the Warrants
(including the Warrant Shares reserved for and subject to issuance pursuant to
the terms of the Warrant) to be issued and sold by the Company to the Purchasers
hereunder have been duly and validly authorized, and the Shares and
Warrants (including the Warrant Shares reserved for and subject to issuance
pursuant to the terms of the Warrant), when

 

4

--------------------------------------------------------------------------------


 

issued and delivered against payment therefor as provided herein and in the
Warrant, will be duly and validly issued, fully paid and non-assessable and will
be sold free and clear of any pledge, lien, security interest, encumbrance,
claim or equitable interest.  No preemptive right, co-sale right, right of first
refusal or other similar right of stockholders exists with respect to any of the
Shares or Warrants (including the Warrant Shares reserved for and subject to
issuance pursuant to the terms of the Warrant), or the issuance and sale
thereof, other than those that have been expressly waived prior to the date
hereof.  No further approval or authorization of any stockholder or the Board of
Directors of the Company is required for the issuance and sale or transfer of
the Shares or the Warrants (including the Warrant Shares reserved for and
subject to issuance pursuant to the terms of the Warrant), or the filing of the
Registration Statement by the Company.  No further approval or authorization of
any other third party is required for the issuance and sale or transfer of the
Shares or the Warrants (including the Warrant Shares reserved for and subject to
issuance pursuant to the terms of the Warrant), or the filing of the
Registration Statement by the Company, except as may be required under federal,
state or other securities or blue sky laws.

 

3.6           No Conflict. The execution and delivery by the Company of, the
performance by the Company of its obligations under, and the consummation of the
transactions contemplated by the Operative Agreements (including, without
limitation, the issuance and sale of the Shares and the Warrants) will not
contravene any provision of (i) applicable law, (ii) the amended and restated
certificate of incorporation or bylaws of the Company, (iii) any contract,
agreement, license, understanding, indenture, mortgage, deed of trust, loan
agreement, joint venture, lease, bond, debenture, note or other evidence of
indebtedness or other instrument binding upon the Company or by or to which it
or its properties are or may be subject (each, a “Contract”), or (iv) any
judgment, order or decree of any governmental body, agency or court having
jurisdiction over the Company except, in the cases of clauses (i) and
(iii) above for any such contraventions that would not, individually or in the
aggregate, have a Material Adverse Effect, and no consent, approval,
authorization or order of, or qualification with, any governmental body, agency
or court or the NASDAQ Stock Market LLC (“NASDAQ”) is required for the execution
and delivery by the Company of, the performance by the Company of its
obligations under, or the consummation of the transactions contemplated by this
Agreement (including, without limitation, the issuance and sale of the Shares
and the Warrants), except such as may be contemplated under the Operative
Agreements or required by the securities or Blue Sky laws of the various states
in connection with the offer and sale of the Shares or the Warrants.

 

3.7           Material Changes.  Since the date of the latest financial
statements included in the SEC Documents, except as specifically disclosed in
the SEC Documents, there has not occurred any Material Adverse Effect, or any
development, occurrence or change that has had or would reasonably be expected
to have, either individually or in the aggregate, a Material Adverse Effect.

 

3.8           Litigation; Contracts.  There are no actions, suits, claims,
investigations or proceedings pending or, to the Company’s knowledge,
threatened, to which the Company, or to the Company’s knowledge, any of its
respective directors or

 

5

--------------------------------------------------------------------------------


 

officers is a party or to which any of the properties of the Company is subject,
at law or in equity, before or by any federal, state, local or foreign
governmental or regulatory commission, board, body, authority or agency, other
than proceedings accurately described in all material respects in the SEC
Documents and proceedings that would not have a Material Adverse Effect.  There
are no Contracts of a character required to be described or referred to in the
SEC Documents, and/or filed as an exhibit to the SEC Documents, by the
Securities Act, the Exchange Act or the Rules and Regulations, which have not
been accurately described in all material respects in the SEC Documents, and/or
filed as an exhibit to the SEC Documents, other than the omission of which would
not reasonably be expected to have a Material Adverse Effect.  The Contracts
described in the SEC Documents are in full force and effect and are valid
agreements, enforceable by the Company, except as the enforcement thereof may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws relating to or affecting creditors’ rights generally or by
general equitable principles.  No event has occurred, and no circumstance or
condition exists, that (with or without notice or lapse of time) (A) has
resulted or is reasonably likely to result in a breach, default, violation or
waiver of any Contract or any provision thereof; (B) gives or is reasonably
likely to give any party to any Contract the right to declare a breach, default
or violation of or exercise any remedy under such Contract; (C) gives or is
reasonably likely to give any party to any Contract the right to cancel,
terminate, modify or be excused from performance of any obligations under such
Contract; or (D) has resulted or is reasonably likely to result in a violation
of any Law or in imposition of any fines, penalties, damages, injunctions,
prohibitions or other sanctions, except where such breaches, defaults,
violations, waivers, remedies, cancellations, terminations, modifications,
excuses or impositions would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

 

3.9           Investment Company.  The Company is not and, after giving effect
to the offering and sale of the Securities and the receipt of the proceeds
contemplated herein, will not be an “investment company,” as such term is
defined in the Investment Company Act of 1940, as amended.

 

3.10         Environmental Matters.  The Company (i) is in compliance with any
and all applicable foreign, federal, state and local laws and regulations
relating to the protection of human health and safety, the environment or
hazardous or toxic substances or wastes, pollutants or contaminants
(“Environmental Laws”), (ii) has received all permits, licenses or other
approvals required under applicable Environmental Laws to conduct its business
and (iii) is in compliance with all terms and conditions of any such permit,
license or approval, except where such noncompliance with Environmental Laws,
failure to receive required permits, licenses or other approvals or failure to
comply with the terms and conditions of such permits, licenses or approvals
would not, singly or in the aggregate, have a Material Adverse Effect.  There
are no costs or liabilities associated with Environmental Laws (including,
without limitation, any capital or operating expenditures required for clean-up,
closure of properties or compliance with Environmental Laws or any permit,
license or approval, any related constraints on operating activities and any
potential liabilities to third parties) that would, singly or in the aggregate,
have a Material Adverse Effect. Except as set forth in the SEC Documents,

 

6

--------------------------------------------------------------------------------


 

(x) the Company has not received any notice from any governmental authority or
third party of an asserted claim under Environmental Laws, which claim is
required to be disclosed in the SEC Documents and (y) to the Company’s
knowledge, no property that is owned, leased or occupied by the Company has been
designated a Superfund site pursuant to the Comprehensive Response, Compensation
and Liability Act of 1980, as amended (42 U.S.C. Section 9601, et seq.), or
otherwise designated as a contaminated site under applicable state or local law.

 

3.11         Registration Rights.  Other than as set forth in that certain
Amended and Restated Investor Rights Agreement, dated September 7, 2006, by and
between the Company and the other parties thereto, (i) no stockholder of the
Company has any right to require the Company to register the sale of any shares
owned by such stockholder under the Securities Act in the Registration Statement
other than as set forth herein and as set forth pursuant to that certain
Securities Purchase Agreement, dated as of even date herewith (the “Concurrent
Purchase Agreement”), and (ii) no stockholder of the Company has any right to
require the Company to file a registration statement under the Securities Act
with respect to any securities of the Company other than as set forth herein and
as set forth pursuant to the Concurrent Purchase Agreement.

 

3.12         Liabilities.  Since the date of the latest financial statements
included in the SEC Documents: (i) the Company has not incurred any material
liability or obligation, direct or contingent, nor entered into any material
transaction not in the ordinary course of business; (ii) the Company has not
purchased any of its outstanding capital stock other than ordinary and customary
repurchases of restricted stock from employees upon termination of service
pursuant to the terms of the Company’s equity incentive plans, nor declared,
paid or otherwise made any dividend or distribution of any kind on its capital
stock; (iii) there has not been any material change in the capital stock,
short-term debt or long-term debt of the Company; and (iv) there has not been
any loss or damage (whether or not insured) to the property of the Company that
has been sustained or will have been sustained that would reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect, except in
each case as described in the SEC Documents.

 

3.13         Title to Assets.  The Company has good and marketable title to all
properties and assets owned by it that are material to the business of the
Company, free and clear of all liens, encumbrances and defects except as
described in the SEC Documents or such as do not materially affect the value of
such property and do not interfere with the use made and proposed to be made of
such property by the Company; and any real property and buildings held under
lease by the Company is held under valid, subsisting and enforceable leases with
such exceptions as are not material and do not interfere with the use made and
proposed to be made of such property and buildings by the Company, except as
described in the SEC Documents.  Except as set forth in the SEC Documents, the
Company owns or leases all such properties and assets as are necessary to its
operations as now conducted or as proposed to be conducted.  The Company does
not own any real property.

 

7

--------------------------------------------------------------------------------


 

3.14         Intellectual Property.

 

(a)           Except as set forth in the SEC Documents, all patents and patent
applications filed by or on behalf of the Company (the “Owned Patents”) are
owned or co-owned by the Company free and clear of all liens, encumbrances,
defects or other restrictions, except as would not, singly or in the aggregate,
have a Material Adverse Effect; and the Company is not aware of any valid or
bona fide basis for a finding that any of the Owned Patents in their entirety is
unpatentable, invalid or unenforceable; and the Company reasonably believes that
the Owned Patents are patentable, valid and enforceable, except as would not,
singly or in the aggregate, have a Material Adverse Effect.

 

(b)           In connection with the Company’s Owned Patents, all known relevant
prior art references were disclosed or will be disclosed to the USPTO to the
extent required by and in accordance with 37 C.F.R. Section 1.56; all
information submitted to the USPTO in such patent applications, and in
connection with the prosecution of such applications, was accurate in all
material respects; and neither the Company nor, to the Company’s knowledge, any
other person made any material misrepresentations or concealed any material
information from the USPTO in such applications, or in connection with the
prosecution of such applications, in violation of 37 C.F.R. Section 1.56.

 

(c)           Except as set forth in the SEC Documents, the Company owns or
possesses rights to use, or can acquire on reasonable terms ownership of or
rights to use, all patents, patent applications, patent rights, licenses,
inventions, copyrights, know-how (including trade secrets and other unpatented
and/or unpatentable proprietary or confidential information, systems or
procedures), trademarks, service marks, trade names and other intellectual
property (collectively, “Intellectual Property”) necessary for the conduct of
the Company’s business as now conducted, and for the manufacture, use or sale of
its presently proposed products, as described in the SEC Documents, and except
as set forth in the SEC Documents, the Company has not received any notice of
infringement of or conflict with asserted rights of others with respect to any
of the foregoing that, singly or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would have a Material Adverse Effect.
The Company’s Intellectual Property is free and clear of any pledge, lien,
security interest, encumbrance, claim or equitable interest, whether imposed by
agreement, contract, understanding, law, equity or otherwise, except as
described in the SEC Documents.  The Company is not obligated to pay a material
royalty, grant a material license or provide other material consideration to any
third party in connection with the Company’s Intellectual Property other than as
disclosed or referenced in the SEC Documents.

 

(d)           Except as set forth in the SEC Documents, to the Company’s
knowledge, after due inquiry, and except as would not have a Material Adverse
Effect, there are no valid and enforceable rights of third parties to the
Company’s Intellectual Property that are or would be infringed by the business
currently conducted by the Company or in the manufacture, use, sale, offer for
sale or import of its presently proposed products, as described in the SEC
Documents.

 

8

--------------------------------------------------------------------------------


 

(e)           Except as set forth in the SEC Documents, the Company is not
subject to any judgment, order, writ, injunction or decree of any court or any
federal, state, local, foreign or other governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, or any
arbitrator. Except as set forth in the SEC documents, the Company is not a party
to any contract, which restricts or impairs its use of any Intellectual Property
in a manner that would have a Material Adverse Effect.

 

(f)            To the Company’s knowledge, there are no ongoing infringements by
others of any Intellectual Property owned by the Company in connection with the
business currently conducted by the Company or its presently proposed products,
except as described in the SEC Documents.

 

(g)           Other than as set forth in the SEC Documents and except as would
not have a Material Adverse Effect, to the Company’s knowledge, there is no U.S.
patent or published U.S. patent application which contains valid and enforceable
claims that dominate or that would dominate any Owned Patent or other
Intellectual Property owned by the Company or that interferes with the issued or
pending claims of any such Owned Patent or other Intellectual Property.

 

(h)           Subject to the disclosures in the SEC Documents, the Company has
taken those steps required in accordance with sound business practice and
commercially reasonable business judgment to establish and preserve its
ownership of, and licenses to, all of the Company’s Intellectual Property.  Each
former and current employee and independent contractor of the Company has signed
and delivered one or more written contracts with the Company pursuant to which
such employee or independent contractor assigns to the Company all of his, her
or its rights in and to any inventions, discoveries, improvements, works of
authorship, know-how, or information made, conceived, reduced to practice,
authored, or discovered in the course of employment by or performance of
services for the Company, as well as any and all patent rights, copyrights,
trademark rights, and other intellectual property rights therein or thereto
except where the failure to do so would not have a Material Adverse Effect. 
Neither the Company nor, to the knowledge of the Company, any of its employees
or independent contractors have any agreements or arrangements with any third
party restricting the Company’s or any such employee’s or independent
contractor’s engagement in business activities that are material aspects of the
Company’s business as described in the SEC Documents.  To the Company’s
knowledge, no employee or independent contractor of the Company is in violation
of any term of any employment contract, patent disclosure agreement, invention
assignment agreement, non-competition agreement, non-disclosure agreement, or
any other agreement or arrangement with any former employer, customer, or other
third party as a result of such employee’s or independent contractors
relationship with the Company or any actions undertaken by such employee or
independent contractor while employed by or engaged with the Company, except as
such violation would not reasonably be expected to have a Material Adverse
Effect.

 

3.15         Employment Matters.  No material labor dispute with the employees
of the Company exists or, to the knowledge of the Company, is imminent; and

 

9

--------------------------------------------------------------------------------


 

the Company is not aware of any existing, threatened or imminent labor
disturbance by the employees of any of its principal suppliers, manufacturers or
contractors that would reasonably be expected to have a Material Adverse Effect.
No collective bargaining agreement exists with any of the Company’s employees
and, to the Company’s knowledge, no such agreement is imminent.

 

3.16         Insurance. The Company is insured by insurers of recognized
financial responsibility against such losses and risks and in such amounts as
are prudent and customary in the businesses in which it is engaged; the Company
has not been refused any insurance coverage previously held in the last year or
customarily carried in the business in which it is engaged; and the Company has
no reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business at a cost that
would not have a Material Adverse Effect.

 

3.17         No Integrated Offering.  The Company has not sold, issued or
distributed any shares of Common Stock during the six-month period preceding the
date hereof, including any sales pursuant to Rule 144A under, or Regulation D or
S of, the Securities Act, other than shares issued pursuant to employee benefit
plans, qualified stock option plans or other employee compensation plans or
arrangements, or pursuant to outstanding options, restricted stock units, rights
or warrants.  The Company has not in the past nor will it hereafter take any
action to sell, offer for sale or solicit offers to buy any securities of the
Company which would require the offer, issuance or sale of the Securities, as
contemplated by this Agreement, to be registered under Section 5 of the
Securities Act.

 

3.18         Disclosure Controls. The Company has established and maintains
disclosure controls and procedures (as such term is defined in Rule 13a-15 and
15d-15 under the Exchange Act) in the manner and to the extent required by the
Exchange Act and the rules promulgated thereunder by the SEC.  Such disclosure
controls and procedures are designed to ensure that information required to be
disclosed by the Company is recorded, processed, summarized and reported, within
the time periods specified in the SEC’s rules and forms and that such
information is accumulated and communicated to the Company’s principal executive
officer and its principal financial officer.  Such disclosure controls and
procedures are sufficient to provide reasonable assurance that the Company’s
principal executive officer and principal financial officer are alerted to
material information required to be included in the Company’s periodic reports
required under the Exchange Act so as to allow timely decisions regarding
required disclosure.  Since the filing of the Company’s most recent annual
report on Form 10-K, the Company’s auditors and the Audit Committee of the Board
of Directors have been advised of (i) any significant deficiencies in the design
or operation of internal controls which could adversely affect the Company’s
ability to record, process, summarize and report financial data and (ii) any
fraud, whether or not material, that involves management or other employees who
have a role in the Company’s internal controls.  Since the filing of the
Company’s most recent annual report on Form 10-K, any material weaknesses in
internal controls have been identified for the Company’s auditors.  Since the
date of the most recent evaluation of such disclosure controls and procedures,

 

10

--------------------------------------------------------------------------------


 

there have been no significant changes in internal controls or in other factors
that could significantly affect internal controls.

 

3.19         Internal Accounting Controls. Except as described in the SEC
Documents, the Company maintains a system of internal control over financial
reporting (as defined in Rule 13a-15 under the Exchange Act) sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations; (ii) transactions are
recorded as necessary to permit preparation of financial statements in
accordance with generally accepted accounting principles and to maintain asset
accountability; (iii) access to assets is permitted only in accordance with
management’s general or specific authorization; and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.

 

3.20         Sarbanes-Oxley. The principal executive officers (or their
equivalents) and principal financial officers (or their equivalents) of the
Company have made all certifications required by the Sarbanes-Oxley Act of 2002,
as amended (the “Sarbanes-Oxley Act”) and any related Rules and Regulations, and
the statements contained in any such certifications are complete and correct. 
The Company is in compliance in all material respects with all applicable
effective provisions of the Sarbanes-Oxley Act of 2002, as amended.

 

3.21         Regulatory Approvals.

 

(a)           The Company has all necessary consents, authorizations, approvals,
orders, certificates and permits of and from, and has made all required
declarations and filings with, and complied with all formal recommendations of,
all federal, state, local and other governmental authorities, all
self-regulatory organizations and all courts and other tribunals, to own, lease,
license and use its properties and assets and to conduct its business in the
manner described in the SEC Documents, including, without limitation, all
necessary U.S. Food and Drug Administration (“FDA”), independent data monitoring
committee, and applicable foreign regulatory agency approvals and
recommendations, except as disclosed in the SEC Documents, and except to the
extent that the failure to obtain such consents, authorizations, approvals,
orders, certificates, permits, or to make such declarations or filings, or to
follow such recommendations would not have a Material Adverse Effect.  The
Company has not received any notice of proceedings relating to the revocation or
modification of any such consent, authorization, approval, order, certificate,
permit or recommendation which, singly or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would have a Material Adverse Effect.

 

(b)           No investigational new drug (“IND”) application filed by or on
behalf of the Company with the FDA has been terminated by the FDA, and none of
the FDA, any independent data monitoring committee, or any applicable foreign
regulatory agency has recommended, commenced, or, to the knowledge of the
Company, threatened to initiate, any action to place a clinical hold order on,
or otherwise delay or suspend,

 

11

--------------------------------------------------------------------------------


 

proposed or ongoing clinical investigations conducted or proposed to be
conducted by or on behalf of the Company.

 

(c)           To the best of the Company’s knowledge, all the operations of the
Company and all the manufacturing facilities and operations of the Company’s
suppliers of products and product candidates and the components thereof
manufactured in or imported into the United States are in compliance with
applicable FDA regulations, including current Good Manufacturing Practices, and
meet sanitation standards set by the Federal Food, Drug and Cosmetic Act of
1938, as amended, and all the operations of the Company and all the
manufacturing facilities and operations of the Company’s suppliers of products
and product candidates manufactured outside, or exported from, the United States
are in compliance with applicable foreign regulatory requirements and standards,
except to the extent that the failure to be in compliance with such regulations
and standards would not have a Material Adverse Effect.

 

(d)           The Company has operated its business and currently is in
compliance in all material respects with all applicable rules, regulations and
policies of the FDA and any applicable foreign regulatory organization and all
recommendations and actions of any independent data monitoring committee.

 

3.22         NASDAQ Global Market.  The Common Stock is registered pursuant to
Section 12(g) of the Exchange Act and is listed on the NASDAQ Global Market, and
the Company has taken no action designed to, or likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act or
delisting the Common Stock from the NASDAQ Global Market.  The Company has not
received any notification that the SEC or NASDAQ is contemplating terminating
such registration or listing.  The Company is in compliance with all corporate
governance requirements of the NASDAQ Global Market.  At Closing, the Company
shall have complied with the requirements of the NASDAQ Global Market with
respect to the issuance of the Securities.

 

3.23         SEC Documents.  The Company has made available to each Purchaser, a
true and complete copy of the Company’s Annual Report on Form 10-K for the year
ended December 31, 2007 and the Company’s Quarterly Reports on Form 10-Q for the
periods ended March 31, 2008, June 30, 2008 and September 30, 2008, and any
other statement, report (including, without limitation, Current Reports on
Form 8-K), registration statement (other than registration statements on
Form S-8) or definitive proxy statement filed by the Company with the SEC during
the 12-month period ending on the Effective Date.  The Company will, promptly
upon the filing thereof, also make available to each Purchaser all statements,
reports (including, without limitation, Quarterly Reports on Form 10-Q and
Current Reports on Form 8-K), registration statements and definitive proxy
statements filed by the Company with the SEC during the period commencing on the
date hereof and ending on the Closing Date (all such materials being called,
collectively, the “SEC Documents”).  The Company has filed in a timely manner
all documents that the Company was required to file under the Exchange Act
during the 12 months preceding the date of this Agreement.  As of their
respective filing dates, the SEC Documents complied or will comply in all
material respects with the requirements of the

 

12

--------------------------------------------------------------------------------


 

Exchange Act or the Securities Act, as applicable, and none of the SEC Documents
contained or will contain any untrue statement of a material fact or omitted or
will omit to state a material fact required to be stated therein or necessary in
order to make the statements made therein, in light of the circumstances under
which they were made, not misleading, as of their respective filing dates,
except to the extent corrected by a subsequently filed SEC Document.  The
Company meets the registration and transaction requirements for the use of
Form S-3 for the registration of the Securities for resale by the Purchasers.

 

3.24         Brokers and Finders.  The Company has not retained, utilized or
been represented by any broker or finder in connection with the transactions
contemplated by this Agreement and has not incurred, and shall not incur,
directly or indirectly, any liability for any brokerage or finders’ fees or
agents commissions or any similar charges in connection with this Agreement or
any transaction contemplated hereby.

 

3.25         No General Solicitation; Securities Laws. Neither the Company nor,
to the knowledge of the Company, any person acting for the Company, has
conducted any “general solicitation” (as such term is defined in Regulation D)
with respect to any of the Securities being offered hereby.  Assuming that all
of the representations and warranties of the Purchasers set forth in Section 4,
are true and correct, the offer and sale of the Securities was conducted and
completed in compliance with the Securities Act.

 

3.26         Accountants.  Ernst & Young LLP, the Company’s accountants, are, to
the Company’s knowledge, independent registered public accountants as required
by the Securities Act and the Rules and Regulations.  Except as described in the
SEC Documents and as pre-approved in accordance with the requirements set forth
in Section 10A of the Exchange Act, to the Company’s knowledge, Ernst & Young
LLP has not engaged in any “prohibited activities” (as defined in Section 10A of
the Exchange Act) on behalf of the Company.  PricewaterhouseCoopers LLP, whose
report on the financial statements of the Company is filed with the SEC in the
Company’s Annual Report on Form 10-K for the year ended December 31, 2007 are,
to the Company’s knowledge, independent registered public accountants as
required by the Securities Act and the Rules and Regulations.

 

3.27         Financial Statements.  The financial statements of the Company,
together with the related schedules and notes, set forth in the SEC Documents: 
(i) present fairly, in all material respects, the financial position of the
Company as of the dates indicated and the results of operations and cash flows
of the Company for the periods specified; and (ii) have been prepared in
compliance with requirements of the Securities Act and the Rules and Regulations
and in conformity with generally accepted accounting principles in the United
States applied on a consistent basis during the periods presented, except as may
be otherwise specified in such financial statements or the notes thereto and
except that unaudited financial statements may not contain all footnotes
required by GAAP, and the schedules included in such financial statements
present fairly, in all material respects, the information required to be stated
therein (provided, however, that

 

13

--------------------------------------------------------------------------------


 

the statements that are unaudited are subject to normal year-end adjustments). 
There are no financial statements (historical or pro forma) and/or related
schedules and notes that are required to be included in the SEC Documents that
are not included as required by the Securities Act, the Exchange Act and/or the
Rules and Regulations, except where a failure to so include would not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.

 

3.28         Tax Returns.  The Company has timely filed all federal, state and
foreign income and franchise tax returns required to be filed by the Company on
or prior to the date hereof, and has paid all taxes shown thereon as due, and
there is no tax deficiency that has been or, to the Company’s knowledge, might
be asserted against the Company that would reasonably be expected to have a
Material Adverse Effect.  All tax liabilities are adequately provided for on the
books of the Company except where such inadequate provision would not have a
Material Adverse Effect.

 

3.29         Audit Committee.  The Company’s Board of Directors has validly
appointed an Audit Committee whose composition satisfies the requirements of
Rule 4350(d)(2) of the Rules of NASDAQ (the “NASDAQ Rules”) and the Board of
Directors and/or the Audit Committee has adopted a charter that satisfies the
requirements of Rule 4350(d)(1) of the NASDAQ Rules.

 

3.30         Losses.  The Company has not sustained since the date of the latest
financial statements included in the SEC Documents, any losses or interferences
with its business from fire, explosion, flood or other calamity, whether or not
covered by insurance, or from any labor dispute or court or governmental action,
order or decree, other than any losses or interferences which would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

3.31         No Manipulation of Stock.  Neither the Company nor, to its
knowledge, any of its affiliates has taken, directly or indirectly, any action
designed to or which has constituted or which might reasonably be expected to
cause or result, under the Exchange Act or otherwise, in the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Securities.

 

3.32         ERISA.  The Company is in compliance in all material respects with
all currently applicable provisions of the Employee Retirement Income Security
Act of 1974, as amended, including the regulations and published interpretations
thereunder, except where a failure to so comply would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect.

 

3.33         Outstanding Loans to Officers or Directors.  There are no
outstanding loans, advances (except normal advances for business expenses in the
ordinary course of business) or guarantees of indebtedness by the Company to or
for the benefit of any of the officers or directors of the Company or any of the
members of the families of any of them as prohibited by the Sarbanes-Oxley Act.

 

14

--------------------------------------------------------------------------------


 

4.             Representations and Warranties of the Purchasers.  Each Purchaser
severally for itself, and not jointly with the other Purchasers, represents and
warrants to the Company, as of the Effective Date and the Closing Date, as
follows:

 

4.1           Authorization.  All action on the part of such Purchaser and, if
applicable, its officers, directors and stockholders necessary for the
authorization, execution, delivery and performance of the Operative Agreements
and the consummation of the transactions contemplated herein and therein has
been taken.  When executed and delivered, each of the Operative Agreements will
constitute the legal, valid and binding obligation of such Purchaser,
enforceable against such Purchaser in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or affecting creditors’ rights
generally or by general equitable principles and except as to the enforceability
of any rights to indemnification or contribution that may be violative of the
public policy underlying any law, rule or regulation (including any federal or
state securities law, rule or regulation). Such Purchaser has the knowledge and
experience in financial and business matters as to be capable of evaluating the
merits and risks of an investment in the Securities and has the ability to bear
the economic risks of an investment in the Securities for an indefinite period
of time.

 

4.2           Purchase Entirely for Own Account.  Such Purchaser is acquiring
the Securities being purchased by it hereunder for investment, for its own
account, and not for resale or with a view to distribution thereof in violation
of the Securities Act. Such Purchaser has not entered into an agreement or
understanding with any other party to resell or distribute such Securities.

 

4.3           Investor Status; Etc.  Such Purchaser certifies and represents to
the Company that it is now, and at the time such Purchaser acquires any of the
Securities, such Purchaser will be, an “Accredited Investor” as defined in
Rule 501 of Regulation D promulgated under the Securities Act and was not
organized for the purpose of acquiring the Securities.  Such Purchaser’s
financial condition is such that it is able to bear the risk of holding the
Securities for an indefinite period of time and the risk of loss of its entire
investment.  Such Purchaser has received, reviewed and considered all
information it deems necessary in making an informed decision to make an
investment in the Securities and has been afforded the opportunity to ask
questions of and receive answers from the management of the Company concerning
this investment and has sufficient knowledge and experience in investing in
companies similar to the Company in terms of the Company’s stage of development
so as to be able to evaluate the risks and merits of its investment in the
Company.

 

4.4           Confidential Information.  Each Purchaser understands that any
information, other than the SEC Documents, provided to such Purchaser by the
Company, including, without limitation, the existence and nature of all
discussions and presentations, if any, regarding this offering and the Operative
Agreements, is strictly confidential and proprietary to the Company and is being
submitted to the Purchaser solely for such Purchaser’s confidential use in
connection with its investment decision regarding the Securities.  Such
Purchaser agrees to use such information for the sole

 

15

--------------------------------------------------------------------------------


 

purpose of evaluating a possible investment in the Securities and such Purchaser
hereby acknowledges that it is prohibited from reproducing or distributing such
information, the Operative Agreements, or any other offering materials, in whole
or in part, or divulging or discussing any of their contents except for use
internally and by its legal counsel and except as required by law or legal
process.  Such Purchaser understands that the federal securities laws prohibit
any person who possesses material nonpublic information about a company from
trading in securities of such company.

 

4.5           Shares Not Registered.  Such Purchaser understands that the
Securities have not been registered under the Securities Act, by reason of their
issuance by the Company in a transaction exempt from the registration
requirements of the Securities Act, and that the Securities must continue to be
held by such Purchaser unless a subsequent disposition thereof is registered
under the Securities Act or is exempt from such registration.  The Purchaser
understands that the exemptions from registration afforded by Rule 144 (the
provisions of which are known to it) promulgated under the Securities Act depend
on the satisfaction of various conditions, and that, if applicable, Rule 144 may
afford the basis for sales only in limited amounts.

 

4.6           No Conflict.  The execution and delivery of the Operative
Agreements by such Purchaser and the consummation of the transactions
contemplated hereby and thereby will not conflict with or result in any material
violation of or default by such Purchaser (with or without notice or lapse of
time, or both) under, or give rise to a right of termination, cancellation or
acceleration of any material obligation or to a loss of a material benefit under
(i) any provision of the organizational documents of such Purchaser, (ii) any
material agreement or instrument, permit, franchise, or license or (iii) any
judgment, order, statute, law, ordinance, rule or regulations, applicable to
such Purchaser or its respective properties or assets.

 

4.7           Brokers and Finders.  Such Purchaser has not retained, utilized or
been represented by any broker or finder in connection with the transactions
contemplated by this Agreement.

 

4.8           Consents.  All consents, approvals, orders and authorizations
required on the part of such Purchaser in connection with the execution,
delivery or performance of this Agreement and the consummation of the
transactions contemplated herein have been obtained and are, or will be,
effective as of the Closing.

 

4.9           Information. Each Purchaser and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of the Company, and materials relating to the offer and sale of the Securities,
if any, that have been requested by the Purchaser or its advisors, if any.  The
Purchaser and its advisors, if any, have been afforded the opportunity to ask
questions of the Company.  The Purchaser acknowledges and understands that its
investment in the Securities involves a significant degree of risk, including
the risks reflected in the SEC Documents.

 

4.10         No Public Offering.  Such Purchaser has not received any
information relating to the Securities or the Company, and is not purchasing the

 

16

--------------------------------------------------------------------------------


 

Securities as a result of or in connection with, any form of general
solicitation or general advertising, including but not limited to, any
advertisement, prospectus, article, notice or other communication published in
any newspaper, magazine or similar media or broadcast over television or radio
or pursuant to any seminar or meeting whose attendees were invited by any
general solicitation or general advertising. Each Purchaser has a prior existing
relationship with the Company.

 

4.11                           Short Positions. Such Purchaser represents,
warrants and agrees that, since the date that is the tenth (10th) trading day
prior to the date of this Agreement, it has not engaged in any short selling of
the Company’s securities, or established or increased any “put equivalent
position” as defined in Rule 16(a)-1(h) under the Securities Exchange Act of
1934 with respect to the Company’s securities and will not use any of the
Securities acquired pursuant to this Agreement to cover any short position in
the Common Stock if doing so would be in violation of applicable securities
laws.

 

4.12                           Residency.  Purchaser’s principal executive
offices are in the jurisdiction set forth immediately below Purchaser’s name on
the applicable signature page attached hereto.

 

4.13                           Governmental Review.  Purchaser understands that
no United States federal or state agency or any other government or governmental
agency has passed upon or made any recommendation or endorsement of the
Securities.

 

4.14                           Beneficial Ownership.  The purchase by such
Purchaser of the Securities issuable to it at the Closing will not result in
such Purchaser (individually or together with any other Person with whom such
Purchaser has identified, or will have identified, itself as part of a “group”
in a public filing made with the SEC involving the Company’s securities)
acquiring, or obtaining the right to acquire, in excess of 19.9% of the
outstanding shares of Common Stock or the voting power of the Company on a
post-transaction basis that assumes that such Closing shall have occurred.  Such
Purchaser does not presently intend to, alone or together with others, make a
public filing with the SEC to disclose that it has (or that it together with
such other Persons have) acquired, or obtained the right to acquire, as a result
of such Closing (when added to any other securities of the Company that it or
they then own or have the right to acquire), in excess of 19.9% of the
outstanding shares of Common Stock or the voting power of the Company on a
post-transaction basis that assumes that each Closing shall have occurred.

 

5.                                       Conditions Precedent to Closing.

 

5.1                                 Conditions to the Obligation of the
Purchasers to Consummate the Closing.  The obligation of each Purchaser to
consummate the Closing and to purchase and pay for the Shares and Warrants being
purchased by it pursuant to this Agreement is subject to the satisfaction of the
following conditions, any of which may be waived by such Purchaser:

 

(a)                                  The representations and warranties of the
Company contained herein shall be true and correct on and as of the Closing Date
with the same

 

17

--------------------------------------------------------------------------------


 

force and effect as though made on and as of the Closing Date (it being
understood and agreed by each Purchaser that, in the case of any representation
and warranty of the Company contained herein which is not hereinabove qualified
by application thereto of a materiality standard, such representation and
warranty need be true and correct only in all material respects in order to
satisfy as to such representation or warranty the condition precedent set forth
in the foregoing provisions of this Section 5.1(a)).

 

(b)                                 The Company shall have performed all
obligations and conditions required to be performed or observed by the Company
under this Agreement on or prior to the Closing Date.

 

(c)                                  The applicable Warrant shall have been
executed and delivered by the Company.

 

(d)                                 The Company shall have delivered a
Certificate, executed on behalf of the Company by its Chief Executive Officer or
its Chief Financial Officer, dated as of the Closing Date, certifying to the
fulfillment of the conditions specified in Sections 5.1(a) and (b).

 

(e)                                  The Company shall have delivered a
Certificate, executed on behalf of the Company by its Secretary, its Chief
Executive Officer or its Chief Financial Officer, dated as of the Closing Date,
certifying the resolutions adopted by the Board of Directors of the Company
approving the transactions contemplated by this Agreement and the issuance of
the Securities, certifying the current versions of the Certificate of
Incorporation and Bylaws of the Company and certifying as to the signatures and
authority of persons signing this Agreement and related documents on behalf of
the Company.

 

(f)                                    Since the date of execution of this
Agreement, no event or series of events shall have occurred that has had or
would reasonably be expected to have a Material Adverse Effect.

 

(g)                                 No stop order or suspension of trading shall
have been imposed by the NASDAQ Global Market, the SEC or any other governmental
regulatory body with respect to public trading in the Common Stock, nor shall
suspension by the NASDAQ Global Market or the SEC have been threatened, as of
the Closing Date, in writing by the NASDAQ Global Market or the SEC.

 

(h)                                 No proceeding challenging this Agreement or
the transactions contemplated hereby, or seeking to prohibit, alter, prevent or
materially delay the Closing, shall have been instituted before any court,
arbitrator or governmental body, agency or official and shall be pending.

 

(i)                                     The purchase of and payment for the
Securities by the Purchaser shall not be prohibited by any law or governmental
order or regulation.  All necessary consents, approvals, licenses, permits,
orders and authorizations of, or registrations, declarations and filings with,
any governmental or administrative agency or of any other person with respect to
any of the transactions contemplated hereby shall

 

18

--------------------------------------------------------------------------------


 

have been duly obtained or made and shall be in full force and effect (except
for the filing of a Form D and related blue sky law filings which will be timely
filed after the Closing Date).

 

(j)                                     The NASDAQ Global Market listing of
additional shares application for the Securities shall have been filed in
accordance with the NASDAQ Rules.

 

(k)                                  All instruments and corporate proceedings
in connection with the transactions contemplated by this Agreement to be
consummated at the Closing shall be satisfactory in form and substance to such
Purchaser; the Purchaser shall have received an opinion of legal counsel to the
Company substantially in the form of Exhibit C attached hereto; such Purchaser
shall have received counterpart originals, or certified or other copies of all
documents, including without limitation, records of corporate or other
proceedings, which it may have reasonably requested in connection therewith.

 

(l)                                     The Purchasers shall have received a
copy of the irrevocable instructions to the Company’s transfer agent instructing
the transfer agent to deliver the Securities to the Purchasers in accordance
with the amounts set forth in Exhibit A.

 

5.2                                 Conditions to the Obligation of the Company
to Consummate the Closing.  The obligation of the Company to consummate the
Closing and to issue and sell to each of the Purchasers the Shares and Warrants
to be purchased by it at the Closing is subject to the satisfaction of the
following conditions precedent:

 

(a)                                  The representations and warranties
contained herein of such Purchaser shall be true and correct on and as of the
Closing Date with the same force and effect as though made on and as of the
Closing Date (it being understood and agreed by the Company that, in the case of
any representation and warranty of each Purchaser contained herein which is not
hereinabove qualified by application thereto of a materiality standard, such
representation and warranty need be true and correct only in all material
respects in order to satisfy as to such representation or warranty the condition
precedent set forth in the foregoing provisions of this Section 5.2(a)).

 

(b)                                 The Purchasers shall have performed all
obligations and conditions herein required to be performed or observed by the
Purchasers on or prior to the Closing Date.

 

(c)                                  No proceeding challenging this Agreement or
the transactions contemplated hereby, or seeking to prohibit, alter, prevent or
materially delay the Closing, shall have been instituted before any court,
arbitrator or governmental body, agency or official and shall be pending.

 

(d)                                 The sale of the Securities by the Company
shall not be prohibited by any law or governmental order or regulation.  All
necessary consents, approvals, licenses, permits, orders and authorizations of,
or registrations, declarations

 

19

--------------------------------------------------------------------------------


 

and filings with, any governmental or administrative agency or of any other
person with respect to any of the transactions contemplated hereby shall have
been duly obtained or made and shall be in full force and effect (except for the
filing of a Form D and related blue sky law filings which will be timely filed
after the Closing Date).

 

(e)                                  All instruments and corporate proceedings
in connection with the transactions contemplated by this Agreement to be
consummated at the Closing shall be satisfactory in form and substance to the
Company, and the Company shall have received counterpart originals, or certified
or other copies of all documents, including without limitation records of
corporate or other proceedings, which it may have reasonably requested in
connection therewith.

 

6.                                       Transfer, Legends.

 

6.1                                 Securities Law Transfer Restrictions.

 

(a)                                  Each Purchaser understands that the
Securities have not been registered under the Securities Act or any state
securities laws, and each Purchaser agrees that, except as provided in Section 7
of this Agreement, it will not sell, offer to sell, solicit offers to buy,
dispose of, loan, pledge or grant any right with respect to (collectively, a
“Disposition”), the Securities nor will such Purchaser engage in any hedging or
other transaction which is designed to or could be reasonably expected to lead
to or result in a Disposition of Securities by such Purchaser or any other
person or entity unless (a) the Securities are registered under the Securities
Act, (b) the Securities are transferred to the Company, (c) the Securities are
transferred pursuant to Rule 144 (provided that the Purchaser provides the
Company with reasonable assurances (in the form of seller and, if applicable,
broker representation letters) that the securities may be sold pursuant to such
rule), (d) the Securities are transferred in connection with a bona fide pledge
as contemplated in Section 6.2(a) below or (e) such Purchaser shall have
delivered to the Company an opinion of counsel in form, substance and scope
reasonably acceptable to the Company, to the effect that registration is not
required under the Securities Act or any applicable state securities law due to
the applicability of an exemption therefrom.

 

(b)                                 Each Purchaser acknowledges that no action
has been or will be taken in any jurisdiction outside the United States by the
Company that would permit an offering of the Securities, or possession or
distribution of offering materials in connection with the issue of Securities,
in any jurisdiction outside of the United States where action by the Company for
that purpose is required.  Each Purchaser outside the United States will comply
with all applicable laws and regulations in each foreign jurisdiction in which
it purchases, offers, sells or delivers Securities or has in its possession or
distributes any offering material, in all cases at its own expense.  No third
party is authorized to make any representation or use any information in
connection with the issue, placement, purchase and sale of the Securities.

 

(c)                                  Each Purchaser hereby covenants with the
Company not to make any sale of the Securities without complying with the
provisions of the Operative

 

20

--------------------------------------------------------------------------------


 

Agreements and with all applicable securities laws and regulations, and such
Purchaser acknowledges that the certificates evidencing the Shares and the
Warrants will be imprinted with a legend that prohibits their transfer except in
accordance therewith.

 

6.2                                 Legends.

 

(a)                                  Each certificate representing any of the
Shares and each Warrant shall be endorsed with the legend substantially in the
form as set forth below, together with other legends as may be required by
applicable securities laws, and each Purchaser covenants that, except to the
extent such restrictions are waived by the Company, it shall not transfer the
securities represented by any such certificate without complying with the
restrictions on transfer described in this Agreement and the legends endorsed on
such certificate:

 

“[NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THESE
SECURITIES HAVE BEEN REGISTERED][THESE SECURITIES HAVE NOT BEEN REGISTERED]
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR
APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED, SOLD,
ASSIGNED, PLEDGED, TRANSFERRED OR OTHERWISE DISPOSED OF (I) IN THE ABSENCE OF
(A) AN EFFECTIVE REGISTRATION STATEMENT UNDER SAID SECURITIES ACT OR (B) AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, REGISTRATION UNDER
SAID SECURITIES ACT AND, IF REQUESTED BY THE COMPANY, UPON DELIVERY OF AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT THE PROPOSED
TRANSFER IS EXEMPT FROM SAID SECURITIES ACT OR (II) UNLESS SOLD PURSUANT TO RULE
144 UNDER THE SECURITIES ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES
MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR
FINANCING ARRANGEMENT SECURED BY THE SECURITIES.”

 

The Company acknowledges and agrees that a Purchaser may from time to time
pledge, and/or grant a security interest in, some or all of the legended
Securities in connection with applicable securities laws, pursuant to a bona
fide margin agreement in compliance with a bona fide margin loan.  Such a pledge
would not be subject to approval or consent of the Company and no legal opinion
of legal counsel to the pledgee, secured party or pledgor shall be required in
connection with the pledge, but such legal opinion shall be required in
connection with a subsequent transfer or foreclosure following default by the
Purchaser transferee of the pledge.  No notice shall be required of such pledge,
but Purchaser’s transferee shall promptly notify the Company of any such
subsequent transfer or foreclosure.  Each Purchaser acknowledges that the
Company shall not be responsible for any pledges relating to, or the grant of
any security interest in, any of the Securities or for any agreement,
understanding or arrangement between any

 

21

--------------------------------------------------------------------------------


 

Purchaser and its pledgee or secured party.  At the appropriate Purchaser’s
expense, the Company will execute and deliver such reasonable documentation as a
pledgee or secured party of Securities may reasonably request in connection with
a pledge or transfer of the Securities, including the preparation and filing of
any required prospectus supplement under Rule 424(b)(3) of the Securities Act or
other applicable provision of the Securities Act to appropriately amend the list
of Selling Stockholders thereunder.  Each Purchaser acknowledges and agrees
that, except as otherwise provided in Section 6.2(b), any Securities subject to
a pledge or security interest as contemplated by this Section 6.2(a) shall
continue to bear the legend set forth in this Section 6.2(a) and be subject to
the restrictions on transfer set forth in Section 6.1(a).

 

(b)                                 Certificates evidencing the Shares or
Warrant Shares shall not contain any legend (including, without limitation, the
legend set forth in Section 6.2(a) hereof): (i) while a registration statement
(including, without limitation, the Registration Statement) covering the resale
of such Shares or Warrant Shares is effective under the Securities Act, or
(ii) following any sale of such Shares or Warrant Shares pursuant to Rule 144,
or (iii) if such Shares or Warrant Shares are eligible for sale under
Rule 144(b)(1), or (iv) if such legend is not required under applicable
requirements of the Securities Act (including, without limitation, judicial
interpretations and pronouncements issued by the staff of the SEC).  The Company
agrees that following the effectiveness of the Registration Statement or at such
time as such legend is no longer required under this Section 6.2(b), it will, no
later than three (3) business days following the delivery by a Purchaser to the
Company or the Company’s transfer agent of (i) a certificate representing Shares
or Warrant Shares issued with a restrictive legend and (ii) a letter
acknowledging that sales of such Shares or Warrant Shares shall be made in a
manner consistent with the plan of distribution set forth in the Registration
Statement (such third business day, the “Legend Removal Date”) deliver or cause
to be delivered to such Purchaser a certificate representing such Shares or
Warrant Shares that is free from all restrictive and other legends.  The Company
may not make any notation on its records or give instructions to any transfer
agent of the Company that enlarge the restrictions on transfer set forth in this
Section.  Certificates for Shares subject to legend removal hereunder shall be
transmitted by the transfer agent of the Company to the Purchaser by crediting
the account of the Purchaser’s prime broker with the Depository Trust Company
System.  The failure to timely deliver certificates without restrictive legends
by the Legend Removal Date shall not be a breach of the foregoing covenant if
such delay is solely due to the action or inaction of the Company’s transfer
agent and if the Company has taken all reasonable steps necessary to facilitate
the removal of such legends (provided that if permitted by the Company’s
transfer agent counsel to the Purchasers shall be permitted to submit a legal
opinion to the Company’s transfer agent authorizing legend removal in order to
meet any requirement for an opinion of counsel by such transfer agent). The
Company’s obligation to issue unlegended certificates pursuant to this
Section 6.2(b) shall be excused if (i) the SEC promulgates any rule or
interpretation expressly prohibiting removal of legends in such circumstances,
(ii) the SEC or other regulatory authority instructs the Company or its transfer
agent not to remove such legends, (iii) the SEC makes it a condition to the
effectiveness of a registration statement that the Company continue to keep such
legends in place, and (iv) with respect to a Purchaser, so long as such
Purchaser is deemed to be an “affiliate” of the Company

 

22

--------------------------------------------------------------------------------


 

pursuant to the Securities Act and Rule 144 promulgated thereunder (in which
case, the certificate(s) evidencing such Purchaser’s shares shall also bear a
legend disclosing Purchaser’s status as an “affiliate” of the Company until such
time as such Purchaser is no longer deemed by the Company, in its reasonable
discretion with the advice of its legal counsel, to be an “affiliate” of the
Company in accordance with the Securities Act).

 

(c)                                  Each Purchaser agrees that the removal of
the restrictive legend from certificates representing Shares or the Warrant
Shares as set forth in this Section 6.2 is predicated upon the Company’s
reliance that such Purchaser will sell any Shares or the Warrant Shares pursuant
to either the registration requirements of the Securities Act, including any
applicable prospectus delivery requirements, or an exemption therefrom.

 

(d)                                 Notwithstanding anything herein to the
contrary, no registration statement or opinion of counsel shall be necessary for
a transfer (i) by a Purchaser that is a partnership to a partner (limited or
general) of such partnership or a retired partner of such partnership who
retires after the date hereof, or to the estate of any such partner or retired
partner or the transfer by gift, will or intestate succession of any partner to
his or her spouse or to the siblings, lineal descendants or ancestors of such
partner or his or her spouse, (ii) by a Purchaser that is a limited liability
company to a member of such limited liability company or a retired member of
such limited liability company who retires after the date hereof, or to the
estate of any such member or retired member or the transfer by gift, will or
intestate succession of any member to his or her spouse or to the siblings,
lineal descendants or ancestors of such member or his or her spouse or (iii) by
a Purchaser to an affiliate of such Purchaser, if the prospective transferee
agrees in all such instances in writing to be subject to the terms hereof to the
same extent as if he or she were an original Purchaser hereunder.

 

(e)                                  Notwithstanding anything to the contrary in
this Agreement, in the case of a partnership distribution by any Purchaser (or
its transferee in accordance with Section 6.1(a)), if the terms of this
Agreement require any agreement or acknowledgment by the transferees to be bound
by the terms of this Agreement, then such agreement or acknowledgment may be
evidenced by a unilateral instruction letter or similar notice provided by the
Purchaser (or its transferee in accordance with Section 6.1(a)) to each
transferee referencing this Agreement and informing the transferee that, by
accepting the distribution of the Securities, the transferee will be subject to
the provisions and conditions specified in this Section 6 if and to the extent
that such Securities continue to be restricted securities in the hands of the
transferee.

 

7.                                       Covenants.

 

7.1                                 Registration Procedures and Expenses.  The
Company shall:

 

(a)                                  file a Registration Statement with the SEC
within forty-five (45) days following the Closing Date to register the
Registrable Shares on Form S-3 under the Securities Act (providing for shelf
registration of such Registrable Shares under SEC Rule 415) or, only if the
Company is not eligible to use Form S-3, on such other

 

23

--------------------------------------------------------------------------------


 

form which is appropriate to register such Registrable Shares for resale from
time to time by the Purchasers;

 

(b)                                 subject to receipt of necessary information
from the Purchasers, cause any such Registration Statement filed pursuant to
Section 7.1(a) above to become effective as promptly after filing of such
Registration Statement as practicable but in any event by the date (the
“Effectiveness Deadline Date”) that is ninety (90) days following the Closing
Date; provided, however, that in the event that the Registration Statement is
reviewed by the SEC (subject to the exception contained in 7.1(b)(1)), then the
Effectiveness Deadline Date shall mean, with respect to such Registration
Statement, the date that is one hundred twenty (120) days following the Closing
Date;

 

(1)                                  notwithstanding the foregoing, if the SEC
reviews the Registration Statement and provides comments solely relating to the
Company’s absence of certain Part II or Part III information from the Company’s
Annual Report on Form 10-K for the year ended December 31, 2008 (similar to the
SEC comment letter issued to the Company March 25, 2008), then such comments
shall not be considered a “review” for purposes of Section 7.1(b) and the
Effectiveness Deadline Date in such case shall be 90 days from the Closing Date;

 

(c)                                  prepare and file with the SEC such
amendments and supplements to such Registration Statement and the prospectus
used in connection therewith as may be necessary to keep such Registration
Statement continuously effective until termination of such obligation as
provided in Section 7.5 below, subject to the Company’s right to suspend
pursuant to Section 7.4;

 

(d)                                 furnish to each Purchaser (and to each
underwriter, if any, of such Registrable Shares) such number of copies of
prospectuses in conformity with the requirements of the Securities Act and such
other documents as the Purchasers may reasonably request, in order to facilitate
the public sale or other disposition of all or any of the Registrable Shares by
the Purchasers;

 

(e)                                  file such documents as may be required of
the Company for normal securities law clearance for the resale of the
Registrable Shares in such states of the United States as may be reasonably
requested by each Purchaser; provided, however, that the Company shall not be
required in connection with this paragraph (e) to qualify as a foreign
corporation or execute a general consent to service of process in any
jurisdiction;

 

(f)                                    advise each Purchaser promptly:

 

(1)                                  of the effectiveness of the Registration
Statement or any post-effective amendments thereto;

 

(2)                                  of any request by the SEC for amendments to
the Registration Statement or amendments to the prospectus or for additional
information relating thereto;

 

24

--------------------------------------------------------------------------------


 

(3)                                  of the issuance by the SEC of any stop
order suspending the effectiveness of the Registration Statement under the
Securities Act or of the suspension by any state securities commission of the
qualification of the Registrable Shares for offering or sale in any
jurisdiction, or the initiation of any proceeding for any of the preceding
purposes; and

 

(4)                                  of the existence of any fact and the
happening of any event that makes any statement of a material fact made in the
Registration Statement, the prospectus and amendment or supplement thereto, or
any document incorporated by reference therein, untrue, or that requires the
making of any additions to or changes in the Registration Statement or the
prospectus in order to make the statements therein not misleading;

 

(g)                                 use its best efforts to cause all
Registrable Shares to be listed on each securities exchange, if any, on which
equity securities by the Company are then listed; and

 

(h)                                 bear all expenses in connection with the
procedures in paragraphs (a) through (g) of this Section 7.1 and the
registration of the Registrable Shares on such Registration Statement and the
satisfaction of the blue sky laws of such states.

 

Notwithstanding the registration obligations set forth in this Section 7.1, in
the event the SEC informs the Company that all of the Registrable Shares cannot,
as a result of the application of Rule 415, be registered for resale as a
secondary offering on a single registration statement, the Company agrees to
promptly (i) inform each of the Purchasers thereof and file amendments to the
initial Registration Statement as required by the SEC and/or (ii) withdraw the
initial Registration Statement and file a new registration statement, in either
case covering the maximum number of Registrable Shares permitted to be
registered by the SEC, on Form S-3 or such other form available to register for
resale the Registrable Shares as a secondary offering; provided, however, that
prior to filing such amendment or new Registration Statement, the Company shall
be obligated to use its best efforts to advocate with the SEC for the
registration of all of the Registrable Shares in accordance with the SEC
Guidance, including without limitation, the Manual of Publicly Available
Telephone Interpretations D.29. Notwithstanding any other provision of this
Agreement and subject to the payment of liquidated damages in Section 7.2, if
the SEC requires a limitation on the number of Registrable Shares permitted to
be registered on a particular Registration Statement as a secondary offering
(and notwithstanding that the Company used best efforts to advocate with the SEC
for the registration of all or a greater number of Registrable Shares), the
number of Registrable Shares to be registered on such Registration Statement
shall be reduced on a pro rata basis based on the total number of unregistered
Shares held by such Purchasers and the total number of unregistered Shares (as
defined in the Concurrent Purchase Agreement) then held by the purchasers named
in the Concurrent Purchase Agreement, provided that the Company shall have an
ongoing obligation to register the remaining Registrable Shares in one or more
additional Registration Statements to be filed within 30 days of the Company
becoming eligible to do so (the “Springing Date”), with such subsequent
Registration

 

25

--------------------------------------------------------------------------------


 

Statement(s) to be declared effective within 90 days from the Springing Date or,
in the case of an SEC review as contemplated in Section 7.1(b), 120 days from
the Springing Date.

 

7.2                                 Delay in Effectiveness.  If the Registration
Statement is not declared effective by the SEC on or prior to the Effectiveness
Deadline Date, then for each partial or whole thirty (30) day period following
the Effectiveness Deadline Date, until but excluding the date the Registration
Statement is declared effective, the Company shall, for such period, pay each
Purchaser, as liquidated damages and not as a penalty, an amount equal to 1.0%
of the purchase price of the Shares purchased by such Purchaser hereunder, for
such period (or prorated for any partial period), up to a maximum of 10% in the
aggregate; and for any such period, such payment shall be made no later than the
first business day of the calendar month next succeeding the last month in which
such period occurs.  The parties hereto agree that the liquidated damages
provided for in this Section 7.2 constitute a reasonable estimate of the damages
that may be incurred by the Purchasers by reason of the failure of the
Registration Statement to be declared effective in accordance with the
provisions hereof.

 

7.3                                 Indemnification.

 

(a)                                  The Company agrees to indemnify and hold
harmless each Purchaser, the partners, members, officers, directors, controlling
persons or Affiliates of each Purchaser and each person, if any, who controls
such Purchaser within the meaning of the Securities Act or the Exchange Act,
from and against any losses, claims, damages or liabilities to which they may
become subject (under the Securities Act or otherwise) insofar as such losses,
claims, damages or liabilities (or actions or proceedings in respect thereof)
arise out of, or are based upon, any untrue statement or alleged untrue
statement of a material fact contained in the Registration Statement or any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading or arise out of any
failure by the Company to fulfill any undertaking included in the Registration
Statement and the Company will, as incurred, reimburse such Purchaser, partner,
member, officer, director, controlling person or Affiliate for any legal or
other expenses reasonably incurred in investigating, defending or preparing to
defend any such action, proceeding or claim; provided, however, that the Company
shall not be liable in any such case to the extent that such loss, claim, damage
or liability (collectively, “Loss”) arises solely out of, or is based solely
upon, an untrue statement or omission or alleged untrue statement or omission
made in such Registration Statement in reliance upon and in conformity with
written information furnished to the Company by or on behalf of such Purchaser,
partner, member, officer, director, controlling person or Affiliate specifically
for use in preparation of the Registration Statement or any breach of this
Agreement by such Purchaser; and provided, further, however, that the Company
shall not be liable to any Purchaser of Registrable Shares (or any partner,
member, officer, director, controlling person or Affiliate of such Purchaser) to
the extent that any such Loss is caused by an untrue statement or omission or
alleged untrue statement or omission made in any preliminary prospectus if such
Purchaser sold Registrable Shares in violation of such Purchaser’s covenant
contained in Section 7.4 of this Agreement.

 

26

--------------------------------------------------------------------------------


 

(b)           Each Purchaser, severally and not jointly, agrees to indemnify and
hold harmless the Company (and each person, if any, who controls the Company
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act, each officer of the Company who signs the Registration Statement
and each director of the Company), from and against any losses, claims, damages
or liabilities to which the Company (or any such officer, director or
controlling person) may become subject (under the Securities Act or otherwise),
insofar as such losses, claims, damages or liabilities (or actions or
proceedings in respect thereof) arise solely out of, or are based solely upon,
any breach of this Agreement by such Purchaser or any untrue statement or
alleged untrue statement of a material fact contained in the Registration
Statement or any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading in each
case, on the effective date thereof, if, and to the extent, such untrue
statement or omission or alleged untrue statement or omission was made in
reliance upon and in conformity with written information furnished by or on
behalf of such Purchaser specifically for use in preparation of the Registration
Statement, and such Purchaser will reimburse the Company (and each of its
officers, directors or controlling persons) for any legal or other expenses
reasonably incurred in investigating, defending or preparing to defend any such
action, proceeding or claim; provided, however, that in no event shall any
indemnity under this Section 7.3(b) be greater in amount than the dollar amount
of the proceeds (net of the amount of any damages such Purchaser has otherwise
been required to pay by reason of such untrue statement or omission or alleged
untrue statement or omission) received by such Purchaser upon the sale of the
Registrable Shares included in the Registration Statement giving rise to such
indemnification obligation.

 

(c)           Promptly after receipt by any indemnified person of a notice of a
claim or the beginning of any action in respect of which indemnity is to be
sought against an indemnifying person pursuant to this Section 7.3, such
indemnified person shall promptly notify the indemnifying person in writing of
such claim or of the commencement of such action, and, subject to the provisions
hereinafter stated, in case any such action shall be brought against an
indemnified person and such indemnifying person shall have been notified
thereof, such indemnifying person shall be entitled to participate therein, and,
to the extent that it shall wish, to assume the defense thereof, with counsel
reasonably satisfactory to such indemnified person.  After notice from the
indemnifying person to such indemnified person of its election to assume the
defense thereof, such indemnifying person shall not be liable to such
indemnified person for any legal expenses subsequently incurred by such
indemnified person in connection with the defense thereof; provided, however,
that if there exists or shall exist a conflict of interest that would make it
inappropriate in the reasonable judgment of the indemnified person for the same
counsel to represent both the indemnified person and such indemnifying person or
any Affiliate or associate thereof, the indemnified person shall be entitled to
retain its own counsel at the expense of such indemnifying person; provided,
further, that no indemnifying person shall be responsible for the fees and
expense of more than one separate counsel for all indemnified parties.  The
indemnifying party shall not settle an action without the consent of the
indemnified party, which consent shall not be unreasonably withheld.

 

27

--------------------------------------------------------------------------------


 

(d)           If after proper notice of a claim or the commencement of any
action against the indemnified party, the indemnifying party does not choose to
participate, then the indemnified party shall assume the defense thereof and
upon written notice by the indemnified party requesting advance payment of a
stated amount for its reasonable defense costs and expenses, the indemnifying
party shall advance payment for such reasonable defense costs and expenses (the
“Advance Indemnification Payment”) to the indemnified party.  In the event that
the indemnified party’s actual defense costs and expenses exceed the amount of
the Advance Indemnification Payment, then upon written request by the
indemnified party, the indemnifying party shall reimburse the indemnified party
for such difference; in the event that the Advance Indemnification Payment
exceeds the indemnified party’s actual costs and expenses, the indemnified party
shall promptly remit payment of such difference to the indemnifying party.

 

(e)           If the indemnification provided for in this Section 7.3 is held by
a court of competent jurisdiction to be unavailable to an indemnified party with
respect to any losses, claims, damages or liabilities referred to herein, the
indemnifying party, in lieu of indemnifying such indemnified party thereunder,
shall to the extent permitted by applicable law contribute to the amount paid or
payable by such indemnified party as a result of such loss, claim, damage or
liability in such proportion as is appropriate to reflect the relative fault of
the indemnifying party on the one hand and of the indemnified party on the
other, as well as any other relevant equitable considerations; provided, that in
no event shall any contribution by an indemnifying party hereunder be greater in
amount than the dollar amount of the proceeds (net of the amount of any damages
such indemnifying party has otherwise been required to pay by reason of such
untrue statement or omission or alleged untrue statement or omission) received
by such indemnifying party upon the sale of the Registrable Shares included in
the Registration Statement giving rise to such indemnification obligation..

 

7.4           Prospectus Delivery.  Each Purchaser hereby covenants with the
Company not to make any sale of the Registrable Shares without complying with
Section 6.  The Purchaser acknowledges that there may be times when the Company
must suspend the use of the prospectus forming a part of the Registration
Statement until such time as an amendment to the Registration Statement has been
filed by the Company and declared effective by the SEC, or until such time as
the Company has filed an appropriate report with the SEC pursuant to the
Exchange Act.  The Purchaser hereby covenants that it will not sell any
Registrable Shares pursuant to said prospectus during the period commencing at
the time at which the Company gives the Purchaser notice of the suspension of
the use of said prospectus and ending at the time the Company gives the
Purchaser notice that the Purchaser may thereafter effect sales pursuant to said
prospectus; provided that (i) such suspension periods shall in no event exceed
ten (10) days in any twelve (12) month period and (ii) the Board of Directors of
the Company shall have made a good faith judgment that the Company would, in the
absence of such delay or suspension hereunder, be required under state or
federal securities laws to disclose a specific corporate development or
potentially significant transaction or event, the disclosure of which would
reasonably be expected to have a material adverse effect upon the Company or its
shareholders.

 

28

--------------------------------------------------------------------------------


 

7.5           Termination of Obligations.  The obligations of the Company
pursuant to Section 7.1 hereof shall cease and terminate upon the earlier to
occur of (a) such time as all of the Registrable Shares have been resold,
(b) such time as all of the Registrable Shares may be resold without restriction
pursuant to Rule 144, or (c) the third anniversary of the Closing Date, but not
so long as any Purchaser is deemed an Affiliate of the Company.

 

7.6           Reporting Requirements.  With a view to making available the
benefits of Rule 144 and any other rules and regulations of the SEC that may at
any time permit the sale of the Securities to the public without registration or
pursuant to a registration statement on Form S-3, the Company agrees to use its
best efforts to:

 

(1)           make and keep public information available, as those terms are
understood and defined in Rule 144 under the Securities Act;

 

(2)           file with the SEC in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act;
and

 

(3)           so long as any of the Purchasers own Registrable Shares, to
furnish to such Purchaser upon request (A) a written statement by the Company as
to whether it is in compliance with the reporting requirements of Rule 144, the
Securities Act and the Exchange Act, or whether it is qualified as a registrant
whose securities may be resold pursuant to SEC Form S-3, and (B) a copy of the
most recent annual or quarterly report of the Company and such other reports and
documents so filed by the Company.

 

7.7           Blue Sky.  The Company shall obtain and maintain all necessary
blue sky law permits and qualifications, or secured exemptions therefrom,
required by any state for the offer and sale of Securities.

 

8.             Termination; Liabilities Consequent Thereon.  This Agreement may
be terminated and the transactions contemplated hereunder abandoned at any time
prior to the Closing only as follows:

 

(a)           by any Purchaser (with respect to such Purchaser providing notice
only), upon notice to the Company if the conditions set forth in Section 5.1
shall not have been satisfied on or prior to March 13, 2009 (other than as a
result of the failure on the part of the Purchaser giving such notice of
termination to perform its covenants and obligations under this Agreement in all
material respects); or

 

(b)           by the Company, upon notice to the Purchasers if the conditions
set forth in Section 5.2 shall not have been satisfied on or prior to March 13,
2009; or

 

(c)           at any time by mutual agreement of the Company and the Purchasers;
or

 

(d)           by any Purchaser (with respect to such Purchaser providing notice
only), if there has been any breach of any representation or warranty or any
material breach of any

 

29

--------------------------------------------------------------------------------


 

covenant of the Company contained herein and the same has not been cured within
15 days after notice thereof (it being understood and agreed by each Purchaser
that, in the case of any representation or warranty of the Company contained
herein which is not hereinabove qualified by application thereto of a
materiality standard, such representation or warranty will be deemed to have
been breached for purposes of this Section 8(d) only if such representation or
warranty was not true and correct in all material respects at the time such
representation or warranty was made by the Company); or

 

(e)           by the Company, if there has been any breach of any
representation, warranty or any material breach of any covenant of any Purchaser
contained herein and the same has not been cured within 15 days after notice
thereof (it being understood and agreed by the Company that, in the case of any
representation and warranty of the Purchaser contained herein which is not
hereinabove qualified by application thereto of a materiality standard, such
representation or warranty will be deemed to have been breached for purposes of
this Section 8(e) only if such representation or warranty was not true and
correct in all material respects at the time such representation or warranty was
made by such Purchaser).

 

Notwithstanding the foregoing, with respect to Sections 8(b) and 8(e), the
Company may not terminate this Agreement as to any Purchaser who (i) has met its
closing obligations under Section 5.2, (ii) is not in breach of any
representation or warranty or material breach of any covenant of such Purchaser,
and (iii) elects to proceed with the Closing despite the failure of one or more
other Purchasers to meet their respective closing obligations under Section 5.2,
which shall include any act that causes any closing obligation under Section 5.2
to not be met, or the breach by one or more other Purchasers of any
representation, warranty or material covenant of any such Purchaser. Any
termination pursuant to this Section 8 shall be without liability on the part of
any party, unless such termination is the result of a material breach of this
Agreement by a party to this Agreement in which case such breaching party shall
remain liable for such breach notwithstanding any termination of this Agreement.
Any liability of a Purchaser under this Section 8 shall be several, and not
joint, with the obligations of any other Purchaser.

 

9.             Indemnification Provisions.

 

9.1           Indemnification. In addition to the indemnification provisions set
forth in Section 7 hereof, the Company agrees to indemnify and hold harmless
each Purchaser from and against any losses, claims, damages, judgments, fines,
penalties, expenses (including reasonable attorney’s fees and expenses), amounts
paid in settlement, and liabilities joint or several (“Claims”) to which such
Purchaser may become subject (under the Securities Act or otherwise) or which it
may incur in connection with investigating, preparing or defending any action,
claim, suit, inquiry, proceeding, investigation or appeal taken from the
foregoing by or before any court or governmental, administrative or other
regulatory agency, body or the SEC, whether pending or threatened, whether or
not an indemnified party is or may be a party thereto insofar as such Claims (or
actions or proceedings in respect thereof) arise out of or are based upon any
breach of the representations or warranties of the Company contained in the
Operative Agreements or failure to comply with the covenants and agreements of
the Company contained in the Operative Agreements. The Company shall reimburse
each Purchaser for the amounts provided for herein on demand as such expenses
are incurred

 

30

--------------------------------------------------------------------------------


 

as reasonably documented by the Purchaser.  The Company will not be liable to
any Purchaser under this Agreement to the extent, but only to the extent that a
loss, claim, damage or liability is attributable to any Purchaser’s breach of
any of the representations, warranties, covenants or agreements made by such
Purchaser in this Agreement.

 

9.2           Conduct of Indemnification Proceedings. Promptly after receipt by
any Purchaser of notice of any claim or the beginning of any action in respect
of which indemnity is to be sought against an indemnifying person pursuant to
this Section 9, such Purchaser shall promptly notify the Company in writing of
such claim or of the commencement of such action, and the Company shall be
entitled to participate therein, and, to the extent that it shall wish, to
assume the defense thereof, with counsel reasonably satisfactory to Purchaser;
provided, however, that the failure of any Purchaser to so notify the Company
shall not relieve the Company of its obligations hereunder except to the extent,
and only to the extent, that the Company is actually and materially and
adversely prejudiced by such failure to notify.  After notice from the Company
to the Purchaser of its election to assume the defense thereof, the Company
shall not be liable to such Purchaser for any legal expenses subsequently
incurred by such Purchaser in connection with the defense thereof; provided,
however, that if there exists or shall exist a conflict of interest that would
make it inappropriate in the reasonable judgment of the Purchaser for the same
counsel to represent both the Purchaser and the Company or any Affiliate or
associate thereof, the Purchaser shall be entitled to retain its own counsel at
the expense of the Company; provided, further, that the Company shall not be
responsible for the fees and expense of more than one separate counsel for all
Purchasers.  The Company shall not be liable for any settlement of any
proceeding effected without its written consent, which consent shall not be
unreasonably withheld, delayed or conditioned unless the Company fails to defend
any proceeding or fails to promptly respond to a settlement offer.  Without the
prior written consent of the Purchaser, which consent shall not be unreasonably
withheld, delayed or conditioned, the Company shall not effect any settlement of
any pending or threatened proceeding in respect of which any Purchaser is or
could have been a party and indemnity could have been sought hereunder by such
Purchaser, unless such settlement includes an unconditional release of such
Purchaser from all liability arising out of such proceeding.

 

10.           Miscellaneous Provisions.

 

10.1         Public Statements or Releases.  The Company shall, on the business
day following the date of this Agreement, issue a press release announcing the
entry into this Agreement and disclosing the transactions contemplated hereby,
as well as make such other filings and notices in the manner and time required
by the SEC.  Prior to such announcement, no Purchaser shall make, issue, or
release any announcement, whether to the public generally, or to any of its
limited partners or other third parties, with respect to this Agreement or the
transactions provided for herein, or make any statement or acknowledgment of the
existence of, or reveal the status of, this Agreement or the transactions
provided for herein, without the prior consent of the Company, which shall not
be unreasonably withheld or delayed, provided, that nothing in this Section 10.1
shall prevent any of the parties hereto from making such public announcements as
it may consider necessary in order to satisfy its legal obligations, but to the
extent not

 

31

--------------------------------------------------------------------------------


 

inconsistent with such obligations, it shall provide the other parties with an
opportunity to review and comment on any proposed public announcement before it
is made.

 

10.2         Further Assurances.  Each party agrees to cooperate fully with the
other parties and to execute such further instruments, documents and agreements
and to give such further written assurances, as may be reasonably requested by
the other parties to better evidence and reflect the transactions described
herein and contemplated hereby, and to carry into effect the intents and
purposes of the Operative Agreements.

 

10.3         Rights Cumulative.  Each and all of the various rights, powers and
remedies of the parties shall be considered to be cumulative with and in
addition to any other rights, powers and remedies which such parties may have at
law or in equity in the event of the breach of any of the terms of the Operative
Agreements.  The exercise or partial exercise of any right, power or remedy
shall neither constitute the exclusive election thereof nor the waiver of any
other right, power or remedy available to such party.

 

10.4         Pronouns.  All pronouns or any variation thereof shall be deemed to
refer to the masculine, feminine or neuter, singular or plural, as the identity
of the person, persons, entity or entities may require.

 

10.5         Notices.  Any notices, reports or other correspondence (hereinafter
collectively referred to as “correspondence”) required or permitted to be given
hereunder shall be in writing, addressed as set forth below and shall be deemed
effectively given: (a) upon personal delivery to the party to be notified,
(b) when sent by confirmed electronic mail or facsimile if sent during normal
business hours of the recipient, if not, then on the next business day,
(c) three business (3) days after having been sent by registered or certified
mail, return receipt requested, postage prepaid, or (d) one (1) day after
deposit with a nationally recognized overnight courier, specifying next day
delivery, with written verification of receipt, in each case costs prepaid.

 

(a)           All correspondence to the Company shall be addressed as follows:

 

Affymax, Inc.

 

4001 Miranda Avenue

 

Palo Alto, California 94304

 

 

 

Attention:

Grace U. Shin

 

 

General Counsel

 

Facsimile:

(650) 424-0832

 

 

32

--------------------------------------------------------------------------------


 

with a copy to (which shall not constitute notice):

 

Cooley Godward Kronish, LLP

 

Five Palo Alto Square

 

3000 El Camino Real

 

Palo Alto, CA 94306

 

 

 

Attention:

Laura A. Berezin, Esq.

 

Facsimile:

(650) 849-7400

 

 

All correspondence to any Purchaser shall be sent to such Purchaser at the
address set forth in Exhibit A.

 

(b)           Any entity may change the address to which correspondence to it is
to be addressed by ten (10) days advance written notification as provided for
herein.

 

10.6         Captions.  The captions and paragraph headings of this Agreement
are solely for the convenience of reference and shall not affect its
interpretation.

 

10.7         Severability.  Should any part or provision of this Agreement be
held unenforceable or in conflict with the applicable laws or regulations of any
jurisdiction, the invalid or unenforceable part or provisions shall be replaced
with a provision which accomplishes, to the extent possible, the original
business purpose of such part or provision in a valid and enforceable manner,
and the remainder of this Agreement shall remain binding upon the parties
hereto.

 

10.8         Governing Law; Injunctive Relief.

 

(a)           This Agreement shall be governed by and construed in accordance
with the internal and substantive laws of the State of California and without
regard to any conflicts of laws concepts which would apply the substantive law
of some other jurisdiction.

 

(b)           Each of the parties hereto acknowledges and agrees that damages
will not be an adequate remedy for any material breach or violation of the
Operative Agreements if such material breach or violation would cause immediate
and irreparable harm (an “Irreparable Breach”).  Accordingly, in the event of a
threatened or ongoing Irreparable Breach, each party hereto shall be entitled to
seek equitable relief of a kind appropriate in light of the nature of the
ongoing or threatened Irreparable Breach, which relief may include, without
limitation, specific performance or injunctive relief; provided, however, that
if the party bringing such action is unsuccessful in obtaining the relief
sought, the moving party shall pay the non-moving party’s reasonable costs,
including attorney’s fees, incurred in connection with defending such action. 
Such remedies shall not be the parties’ exclusive remedies, but shall be in
addition to all other remedies provided in this Agreement.

 

10.9         Amendments. This Agreement may not be amended or modified, and no
rights or provisions may be waived, except pursuant to an instrument in writing

 

33

--------------------------------------------------------------------------------


 

signed by the Company and the Majority Purchasers; provided, however, that this
Agreement may not be amended or modified, and no rights or provisions may be
waived, in any way that materially adversely affects the rights and/or
obligations of any Purchaser under this Agreement in a manner materially
different from the manner in which it affects the rights and/or obligations of
the other Purchasers without the written consent of such adversely affected
party. The Company shall give prompt written notice of any amendment,
modification or waiver hereof to any party hereto that did not consent in
writing to such amendment, modification or waiver. Any amendment, modification
or waiver effected in accordance with this Section 10.9 shall be binding on all
parties hereto, even if they do not execute such consent.

 

10.10       Waiver.  No waiver of any term, provision or condition of this
Agreement, whether by conduct or otherwise, in any one or more instances, shall
be deemed to be, or be construed as, a further or continuing waiver of any such
term, provision or condition or as a waiver of any other term, provision or
condition of the Operative Agreements.

 

10.11       Expenses.  Each party will bear its own costs and expenses in
connection with this Agreement; provided, however that the Company shall
reimburse reasonably documented legal, due diligence and other fees and expenses
incurred by the Purchasers in connection with the transaction described in this
Agreement (not to exceed the total amount agreed to between the Company and such
counsel).

 

10.12       Assignment.  The rights and obligations of the parties hereto shall
inure to the benefit of and shall be binding upon the authorized successors and
permitted assigns of each party.  No party may assign its rights or obligations
under this Agreement or designate another person (i) to perform all or part of
its obligations under this Agreement or (ii) to have all or part of its rights
and benefits under this Agreement, in each case without the prior written
consent of the Company, provided, however, that a Purchaser may assign its
rights hereunder with respect to any Securities transferred pursuant to and in
compliance with Section 6 of this Agreement, and may designate such transferee
to perform the duties of the Purchaser hereunder with respect to such
transferred Securities; provided, further that irrespective of such transfer and
designation the Purchaser shall remain obligated hereunder with respect to all
of such Purchaser’s purchased Securities.  In the event of any assignment in
accordance with the terms of this Agreement, the assignee shall specifically
assume and be bound by the provisions of the Agreement by executing and agreeing
to an assumption agreement reasonably acceptable to the Company.

 

10.13       Counterpart. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument. A facsimile, photocopy or other
reproduction of this Agreement may be executed by one or more parties hereto and
delivered by such party by facsimile or any similar electronic transmission
device pursuant to which the signature of or on behalf of such party can be
seen. Such execution and delivery shall be considered valid, binding and
effective for all purposes.  At the request of any party hereto, all

 

34

--------------------------------------------------------------------------------


 

parties hereto agree to execute and deliver an original of this Agreement as
well as any facsimile, photocopy or other reproduction hereof.

 

10.14       Entire Agreement.  The Operative Agreements constitute the entire
agreement between the parties hereto respecting the subject matter hereof and
supersede all prior agreements, negotiations, understandings, representations
and statements respecting the subject matter hereof, whether written or oral. 
No modification, alteration, waiver or change in any of the terms of the
Operative Agreements shall be valid or binding upon the parties hereto unless
made in writing and duly executed by the Company and the Majority Purchasers.

 

10.15       Waiver of Conflicts.  Each party to this Agreement acknowledges that
Cooley, outside general counsel to the Company, has in the past performed and is
or may now or in the future represent one or more Purchasers or their affiliates
in matters unrelated to the transactions contemplated by this Agreement (the
“Financing”), including representation of such Purchasers or their affiliates in
matters of a similar nature to the Financing.  The applicable rules of
professional conduct require that Cooley inform the parties hereunder of this
representation and obtain their consent.  Cooley has served as outside general
counsel to the Company and has negotiated the terms of the Financing solely on
behalf of the Company.  The Company and each Purchaser hereby (a) acknowledge
that they have had an opportunity to ask for and have obtained information
relevant to such representation, including disclosure of the reasonably
foreseeable adverse consequences of such representation; (b) acknowledge that
with respect to the Financing, Cooley has represented solely the Company, and
not any Purchaser or any stockholder, director or employee of the Company or any
Purchaser; and (c) gives its informed consent to Cooley’s representation of the
Company in the Financing.

 

10.16       Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under this Agreement are several and not joint
with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under this Agreement. Nothing contained herein, and no action taken by
any Purchaser, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transaction contemplated hereby. Each
Purchaser shall be entitled to independently protect and enforce its rights,
including without limitation the rights arising out of this Agreement, and it
shall not be necessary for any other Purchaser to be joined as an additional
party in any proceeding for such purpose.

 

10.17       Use of Proceeds.  The Company agrees that all proceeds from the sale
of the Shares and the Warrants pursuant to this Agreement shall be used only for
working capital and other corporate/operational purposes of the Company;
provided, however, that the Company shall be permitted to use such proceeds to
make required payments on the Company’s outstanding indebtedness on the
Effective Date as disclosed in the SEC Documents.

 

35

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO FOLLOW]

 

36

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this SECURITIES PURCHASE
AGREEMENT as of the day and year first above written.

 

 

 

AFFYMAX, INC.

 

 

 

 

 

By:

  /s/ Paul B. Cleveland

 

Name: Paul B. Cleveland

 

Title:  Chief Financial Officer

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this SECURITIES PURCHASE
AGREEMENT as of the day and year first above written.

 

 

PURCHASER:

 

 

 

 

 

Sprout Entrepreneurs Fund, L.P.

 

[Print Full Name of Entity]

 

 

 

By:

  /s/ Craig Slutzkin

 

Name: Craig Slutzkin

 

Title: Attorney in Fact for DLJ Capital Corp.,
its General Partner

 

 

 

Address:

 

c/o New Leaf Venture Partners

 

7 Times Square, Suite 1603

 

New York, NY 10036

 

Facsimile: (646) 871-6450

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this SECURITIES PURCHASE
AGREEMENT as of the day and year first above written.

 

 

PURCHASER:

 

 

 

 

 

Sprout Capital IX, L.P.

 

[Print Full Name of Entity]

 

 

 

By:

  /s/ Craig Slutzkin

 

Name: Craig Slutzkin

 

Title: Attorney in Fact for DLJ Capital Corp.,
its Managing General Partner

 

 

 

Address:

 

c/o New Leaf Venture Partners

 

7 Times Square, Suite 1603

 

New York, NY 10036

 

Facsimile: (646) 871-6450

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this SECURITIES PURCHASE
AGREEMENT as of the day and year first above written.

 

 

PURCHASER:

 

 

 

 

 

Sprout IX Plan Investors, L.P.

 

[Print Full Name of Entity]

 

 

 

By:

  /s/ Craig Slutzkin

 

Name: Craig Slutzkin

 

Title: Attorney in Fact for DLJ LBO Plans
Management Corp., its General Partner

 

 

 

Address:

 

c/o New Leaf Venture Partners

 

7 Times Square, Suite 1603

 

New York, NY 10036

 

Facsimile: (646) 871-6450

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this SECURITIES PURCHASE
AGREEMENT as of the day and year first above written.

 

 

PURCHASER:

 

 

 

 

 

DLJ Capital Corporation

 

[Print Full Name of Entity]

 

 

 

By:

  /s/ Craig Slutzkin

 

Name: Craig Slutzkin

 

Title: Attorney in Fact

 

 

 

Address:

 

c/o NLV Partners

 

7 Times Square, Suite 1603

 

New York, NY 10036

 

Facsimile: (646) 871-6420

 

--------------------------------------------------------------------------------


 

Exhibit A

 

SCHEDULE OF PURCHASERS

 

Purchaser Name and Address

 

Number of
Shares to be
Purchased

 

Number of
Warrant Shares to
be Purchased under
Warrants

 

Aggregate
Purchase Price

Sprout Entrepreneurs Fund, L.P.

 

 

 

 

 

 

c/o New Leaf Venture Partners

 

 

 

 

 

 

7 Times Square, Suite 1603

 

 

 

 

 

 

New York, NY 10036

 

 

 

 

 

 

Attn: Craig Slutzkin

 

2,394

 

1,557

 

$

 36,703.13

Sprout Capital IX, L.P.

 

 

 

 

 

 

c/o New Leaf Venture Partners

 

 

 

 

 

 

7 Times Square, Suite 1603

 

 

 

 

 

 

New York, NY 10036

 

 

 

 

 

 

Attn: Craig Slutzkin

 

607,440

 

394,836

 

$

 9,312,814.50

Sprout IX Plan Investors, L.P.

 

 

 

 

 

 

c/o New Leaf Venture Partners

 

 

 

 

 

 

7 Times Square, Suite 1603

 

 

 

 

 

 

New York, NY 10036

 

 

 

 

 

 

Attn: Craig Slutzkin

 

35,065

 

22,792

 

$

537,590.25

DLJ Capital Corporation

 

 

 

 

 

 

c/o New Leaf Venture Partners

 

 

 

 

 

 

7 Times Square, Suite 1603

 

 

 

 

 

 

New York, NY 10036

 

 

 

 

 

 

Attn: Craig Slutzkin

 

7,363

 

4,786

 

$

 112,884.00

 

--------------------------------------------------------------------------------


 

Exhibit B

 

--------------------------------------------------------------------------------

 


 

Exhibit C

 

FORM OF LEGAL OPINION

 

March     , 2009

 

To the Purchasers Set Forth on Schedule A Hereto

 

RE:         Affymax, Inc.

 

Ladies and Gentlemen:

 

We have acted as counsel for Affymax, Inc., a Delaware corporation (the
“Company”), in connection with the issuance and sale of 652,262 shares of the
Company’s common stock (the “Common Stock”), $0.001 par value per share (the
“Shares”), and warrants (the “Warrants”) to purchase up to 423,971 shares of the
Common Stock (the “Warrant Shares,” and, collectively with the Shares and
Warrants, the “Securities”), to the Purchasers under the Securities Purchase
Agreement dated as of February 13, 2009 (the “Purchase Agreement”).  We are
rendering this opinion pursuant to Section 5.1(k) of the Purchase Agreement. 
Except as otherwise defined herein, capitalized terms used but not defined
herein have the respective meanings given to them in the Purchase Agreement.

 

In connection with this opinion, we have examined and relied upon the
representations and warranties as to factual matters contained in and made
pursuant to the Purchase Agreement by the various parties and originals or
copies certified to our satisfaction, of such records, documents, certificates,
opinions, memoranda and other instruments as in our judgment are necessary or
appropriate to enable us to render the opinion expressed below.  As to certain
factual matters, we have relied upon certificates of officers of the Company and
have not sought to independently verify such matters.

 

In rendering this opinion, we have assumed: (i) the authenticity of all
documents submitted to us as originals; (ii) the conformity to originals of all
documents submitted to us as copies; (iii) the accuracy, completeness and
authenticity of certificates of public officials; (iv) the due authorization,
execution and delivery of all documents (except the due authorization, execution
and delivery by the Company of the Purchase Agreement and the Warrants
(together, the “Transaction Documents”)), where authorization, execution and
delivery are prerequisites to the effectiveness of such documents; and (v) the
genuineness and authenticity of all signatures on original documents (except the
signatures on behalf of the Company on the Transaction Documents). We have also
assumed: that all individuals executing and delivering documents had the legal
capacity to so execute and deliver; that the Transaction Documents are
obligations binding upon the parties thereto other than the Company; that the
parties to the Transaction Documents other than the Company have filed any
required California franchise or income tax returns and have paid any required
California franchise or income taxes; and that there are no extrinsic agreements
or understandings among the parties to the Transaction Documents or to the
Material Agreements (as defined below) that would modify or interpret the terms
of any of the Transaction Documents or the respective rights or obligations of
the parties thereunder.

 

Our opinion is expressed only with respect to the federal laws of the United
States of America and the laws of the State of California and the General
Corporation Law of the State of Delaware. We express no opinion as to whether
the laws of any particular jurisdiction would apply and no opinion to the

 

--------------------------------------------------------------------------------


 

extent that the laws of any jurisdiction other than those identified above are
applicable to the subject matter hereof or any liquidated damages provisions in
the Purchase Agreement.

 

We are not rendering any opinion as to any statute, rule, regulation, ordinance,
decree or decisional law relating to antitrust, banking, land use,
environmental, pension, employee benefits, tax, fraudulent conveyance, usury,
laws governing the legality of investments for regulated entities, Regulations
T, U or X of the Board of Governors of the Federal Reserve System, any law,
rules or regulations relating to the United States Food and Drug Administration
or any other federal, state or foreign agencies or bodies engaged in the
regulation of pharmaceuticals or the bylaws, rules or regulations of the
Financial Industry Regulatory Authority, Inc. (“FINRA”).  Furthermore, we
express no opinion with respect to compliance with antifraud laws, rules or
regulations relating to securities or the offer and sale thereof; compliance
with fiduciary duties by the Company’s Board of Directors or stockholders;
compliance with safe harbors for disinterested Board of Director or stockholder
approvals; compliance with state securities or blue sky laws except as
specifically set forth below; or compliance with laws that place limitations on
corporate distributions.

 

With regard to our opinion in paragraph 1 below with respect to the good
standing and due qualification of the Company, we have relied solely upon
certificates of the Secretaries of State of the indicated jurisdictions as of a
recent date and a certificate from the California Franchise Tax Board as of a
recent date.

 

With regard to our opinion in paragraph 4 below with respect to securities of
the Company to be issued after the date hereof, we express no opinion to the
extent that, notwithstanding its current reservation of shares of Common Stock,
future issuance of securities of the Company and/or antidilution adjustments to
outstanding securities of the Company cause the Warrants to be exercisable for
more shares of Common Stock than the number that then remain authorized but
unissued.

 

With regard to our opinion in paragraph 5 below concerning defaults under and
any material breaches of any Material Agreement, we have relied solely upon an
examination of the contracts identified in the list attached hereto as Schedule
B (the “Material Agreements”), in the form provided to us by the Company.  We
have made no further investigation.  Further, with regard to our opinion in
paragraph 5 below concerning Material Agreements, we express no opinion as to
(i) financial covenants or similar provisions therein requiring financial
calculations or determinations to ascertain compliance, (ii) provisions therein
relating to the occurrence of a “material adverse event” or words of similar
import or (iii) any statement or writing that may constitute parol evidence
bearing on interpretation or construction.  We have assumed that the Material
Agreements are enforceable against the parties thereto in accordance with their
respective terms.  To the extent that laws other than those of California govern
any of the Material Agreements, we have also assumed that the Material
Agreements would be interpreted in accordance with their plain meaning.

 

With regard to our opinion in paragraph 7 below, we have assumed the following:
(a) that the representations made by each Purchaser in the Purchase Agreement
are true and correct; and (b) that neither the Company nor any person acting on
behalf of the Company has offered or sold the Securities by any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D promulgated under the Securities Act.

 

With regard to our opinion in paragraph 7 concerning exemption from
registration, our opinion is expressed only with respect to the offer and sale
of the Shares and Warrants without regard to any offers or sales of other
securities occurring prior to or subsequent to the date hereof.

 

--------------------------------------------------------------------------------


 

With regard to our opinion in paragraph 8 below, we have based our opinion, to
the extent we consider appropriate, on Rule 3a-8 under the Investment Company
Act of 1940, as amended, and a certificate of an officer of the Company as to
compliance with each of the requirements necessary to comply with Rule 3a-8.  We
have conducted no further investigation.

 

On the basis of the foregoing, in reliance thereon and with the foregoing
qualifications, we are of the opinion that:

 

1.             The Company is a corporation duly incorporated, validly existing
and in good standing under the laws of the State of Delaware and has all
corporate power and authority necessary to own and lease its properties and to
conduct its business as it is currently being conducted. The Company is
qualified to do business as a foreign corporation and is in good standing in
California.

 

2.             The Company has the requisite corporate power to execute, deliver
and perform its obligations under the Transaction Documents.

 

3.             All corporate action on the part of the Company necessary for the
authorization, execution and delivery of the Transaction Documents by the
Company and the authorization, sale, issuance and delivery of the Securities has
been taken. Each of the Transaction Documents has been duly and validly
authorized, executed and delivered by the Company and each such agreement
constitutes a valid and binding agreement of the Company enforceable against the
Company in accordance with its respective terms, except that we express no
opinion as to the validity of rights to indemnity and contribution under
Sections 7.3 and 9 of the Purchase Agreement and except as such enforceability
may be limited by applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, arrangement, moratorium or other similar laws affecting
creditors’ rights generally, and subject to general equity principles and to
limitations on availability of equitable relief, including specific performance.

 

4.             The Shares have been duly authorized, and upon issuance and
delivery against payment therefor in accordance with the terms of the Purchase
Agreement, the Shares will be validly issued, outstanding, fully paid and
nonassessable.  The Warrant Shares, when issued upon exercise of the Warrants in
accordance with their terms, will be validly issued, fully paid and
nonassessable. The issuance and sale of the Shares and the Warrants is not
subject to any preemptive right under (i) the Delaware General Corporation Law,
(ii) the Company’s Certificate of Incorporation or Bylaws, or (iii) any of the
Material Agreements.

 

5.             The execution and delivery of the Transaction Documents, and the
issuance of the Shares and the Warrants pursuant thereto, do not violate any
provision of the Company’s Certificate of Incorporation or Bylaws, do not
constitute a default under or a material breach of any Material Agreement and do
not violate (a) any governmental statute, rule or regulation which in our
experience is typically applicable to transactions of the nature contemplated by
the Transaction Documents or (b) any order, writ, judgment, injunction, decree,
determination or award which has been entered against the Company and of which
we are aware.

 

6.             All consents, approvals, authorizations, or orders of, and
filings, registrations, and qualifications with any U.S. Federal or California
regulatory authority or governmental body required for the issuance of the
Shares and Warrants, have been made or obtained, except (a) for the filing of a
Form D pursuant to Securities and Exchange Commission Regulation D, and (b) for
the filing of the notice to be filed under California Corporations Code
Section 25102.1(d).

 

--------------------------------------------------------------------------------


 

7.             The offer and sale of the Shares and Warrants are exempt from the
registration requirements of the Securities Act of 1933, as amended.

 

8.             The Company is not, and, after giving effect to the offering and
sale of the Shares and the application of the proceeds thereof, will not be an
“investment company,” as that term is defined in the Investment Company Act of
1940, as amended.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

This opinion is intended solely for your benefit and is not to be made available
to or be relied upon by any other person, firm, or entity without our prior
written consent.

 

Very truly yours,

 

COOLEY GODWARD KRONISH LLP

 

 

 

 

 

 

 

By:

 

 

 

Laura A. Berezin, Esq.

 

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

PURCHASERS

 

Sprout Entrepreneurs Fund, L.P.

 

Sprout Capital IX, L.P.

 

Sprout IX Plan Investors, L.P.

 

DLJ Capital Corporation

 

--------------------------------------------------------------------------------


 

SCHEDULE B

 

MATERIAL AGREEMENTS

 

Amended and Restated Investor Rights Agreement, dated September 7, 2006

 

Form of Indemnity Agreement between the Company and each of its officers and
directors

 

2001 Stock Option/Stock Issuance Plan

 

2006 Employee Stock Purchase Plan

 

Employment Agreement, dated June 10, 2003, by and between the Company and Arlene
M. Morris

 

Executive Employment Agreement, dated November 17, 2005, by and between the
Company and Paul B. Cleveland

 

Executive Employment Agreement, dated July 21, 2007, by and between the Company
and Steven Love

 

Research and Development/Office Lease, dated May 30, 1990, by and between
Miranda Associates and Affymax Research Institute

 

First Amendment to Lease, dated November 16, 1999, by and between Spieker
Properties, L.P., successor in interest to Miranda Associates, and Affymax
Research Institute

 

Second Amendment to Lease, dated December 20, 1999, by and between Spieker
Properties, L.P. and Affymax Research Institute

 

Third Amendment, dated December 31, 2001, by and between EOP-Foothill Research
Center, L.L.C., successor by merger to Spieker Properties L.P., and the Company

 

EPO Receptor License Agreement, dated September 5, 1996, by and between the
Company and Genetics Institute, Inc.

 

License Agreement (Therapeutic Products), dated June 28, 1996, by and between
the Company, Dyax Corp. and Protein Engineering Corporation

 

License Agreement, dated July 25, 2001, by and between the Company and Dyax
Corp.

 

License Agreement, dated July 27, 2001, by and between the Company, Glaxo Group
Limited, SmithKline Beecham Corporation, Affymax N.V., Affymax Research
Institute and Affymax Technologies N.V.

 

License Agreement, dated August 13, 2001, by and between the Company and XOMA
Ireland Limited

 

License, Manufacturing, and Supply Agreement, dated April 8, 2004, by and
between the Company and Nektar Therapeutics AL, Corporation

 

--------------------------------------------------------------------------------


 

Collaboration and License Agreement, dated February 13, 2006, by and between the
Company and Takeda Pharmaceutical Company Limited

 

Collaboration and License Agreement, dated June 27, 2006, by and between the
Company and Takeda Pharmaceutical Company Limited

 

Research and Development Agreement, dated April 2, 1992, by and between the
Company and The R.W. Johnson Pharmaceutical Research Institute

 

Sublease Agreement, dated September 1, 2006, by and between the Company and
TIBCO Software Inc.

 

First Amendment to Collaboration and License Agreement, dated April 1, 2007, by
and between Company and Takeda Pharmaceutical Company Limited

 

Fourth Amendment to Lease, dated November 30, 2006, by and between Company and
CA-Foothill Research Center L.P.

 

Second Amendment to Collaboration and License Agreements between Company and
Takeda Pharmaceutical Company Limited effective January 1, 2008

 

--------------------------------------------------------------------------------